Exhibit 10.8.a

TRUST AGREEMENT

Between

 

 

FMC TECHNOLOGIES, INC.

And

FIDELITY MANAGEMENT TRUST COMPANY

 

 

FMC TECHNOLOGIES, INC. SAVINGS AND INVESTMENT PLAN TRUST

Dated as of September 28, 2001



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

   Page

1       Definitions

   1

(a)    Administrator

  

(b)    Agreement

  

(c)    Available Liquidity

  

(d)    Business Day

  

(e)    Code

  

(f)     Closing Price

  

(g)    Confidential Information

  

(h)    ERISA

  

(i)     Existing Investment Contracts

  

(j)     Fidelity

  

(k)    Fidelity Mutual Fund

  

(l)     FIFO

  

(m)   FIIOC

  

(n)    FMC Stock

  

(o)    FMC Stock Fund

  

(p)    FMC Technologies Stock

  

(q)    FMC Technologies Stock Fund

  

(r)     FPRS

  

(s)    Fund Vendor

  

(t)     Mil Rate

  

(u)    Mutual Fund

  

(v)    Named Fiduciary

  

(w)   NFSLLC

  

(x)    NAV

  

(y)    Non-Fidelity Mutual Fund

  

(z)    NYSE

  

(aa)  Participant

  

(bb)  Participant Recordkeeping Reconciliation Period

  

(cc)  PIN

  

(dd)  Plan

  

(ee)  PAM

  

(ff)   Reporting Date

  

(gg)  Specified Hierarchy

  

(hh)  Spin-Off Date

  

(ii)    Sponsor

  

(jj)    Trust

  

(kk)  Trustee

  

(ll)    VRS

  

2       Trust

   4

3       Exclusive Benefit and Reversion of Sponsor Contributions.

   5



--------------------------------------------------------------------------------

Section

   Page

4       Disbursements

   5

(a)    Administrator-Directed Disbursements

  

(b)    Participant Withdrawal Requests

  

(c)    Limitations

  

5       Investment of Trust

   5

(a)    Selection of Investment Options

  

(b)    Available Investment Options

  

(c)    Participant Direction

  

(d)    Mutual Funds

  

(e)    Stock

  

(f)     Participant Loans

  

(g)    Stable Value Investments

  

(h)    Participation in U.S. Equity Index Commingled Pool

  

(i)     Trustee Powers

  

6       Recordkeeping and Administrative Services to Be Performed

   22

(a)    General

  

(b)    Accounts

  

(c)    Inspection and Audit

  

(d)    Notice of Plan Amendment

  

(e)    Returns, Reports and Information

  

7       Compensation and Expenses

   24

8       Directions and Indemnification

   24

(a)    Identity of Administrator and Named Fiduciary

  

(b)    Directions from Administrator

  

(c)    Directions from Named Fiduciary

  

(d)    Co-Fiduciary Liability

  

(e)    Indemnification

  

(f)     Survival

  

9       Resignation or Removal of Trustee

   26

(a)    Resignation

  

(b)    Removal

  

10     Successor Trustee

   26

(a)    Appointment

  

(b)    Acceptance

  

(c)    Corporate Action

  

11     Termination

   26

12     Resignation, Removal, and Termination Notices

   27

13     Duration

   27

14     Amendment or Modification

   27

15     Electronic Services

   27

16     Assignment

   28

 

ii



--------------------------------------------------------------------------------

Section

   Page

17     Force Majeure

   28

18     Confidentiality

   29

19     General

   29

(a)    Performance by Trustee, its Agents or Affiliates

  

(b)    Entire Agreement

  

(c)    Waiver

  

(d)    Successors and Assigns

  

(e)    Partial Invalidity

  

(f)     Insurance

  

(g)    Section Headings

  

20     Governing Law

   30

(a)    ERISA Controls

  

(b)    Trust Agreement Controls

  

21     Plan Qualification

   30

Schedules

    

A.     Recordkeeping and Administrative Services

   32

B.     Fees

   36

C.     Investment Options

   38

D.     Authorized Signers (Administrator)

   39

E.     Authorized Signers (Named Fiduciary)

   40

F.      Statement of Qualified Status

   41

G.     Existing Investment Contracts

   42

H.     Exchange Guidelines

   43

I.       Operational Guidelines for Non-Fidelity Mutual Funds

   46

J.      Specified Hierarchy - Available Liquidity Procedures for FMC Stock Fund

   48

K.     Specified Hierarchy - Available Liquidity Procedures for FMC Technologies
Stock Fund

   49

L.     Investment Guidelines for the MIP II Blend Fund

   50

Appendix

    

A. Investment Contract Discloures

   54

 

iii



--------------------------------------------------------------------------------

TRUST AGREEMENT, dated as of the twenty-eighth day of September, 2001, between
FMC TECHNOLOGIES, INC., a Delaware corporation, having an office at 200 East
Randolph Drive, Chicago, Illinois 60601 (the “Sponsor”), and FIDELITY MANAGEMENT
TRUST COMPANY, a Massachusetts trust company, having an office at 82 Devonshire
Street, Boston, Massachusetts 02109 (the “Trustee”).

WITNESSETH:

WHEREAS, the Sponsor is the sponsor of the FMC Technologies, Inc. Savings and
Investment Plan (the “Plan”); and

WHEREAS, the Sponsor wishes to establish a single trust to hold and invest
assets of the Plan for the exclusive benefit of Participants in the Plan and
their beneficiaries; and

WHEREAS, the Trustee is willing to hold and invest the aforesaid Plan assets in
trust among several investment options selected by the Named Fiduciary; and

WHEREAS, the Sponsor also wishes to have the Trustee perform certain ministerial
recordkeeping and administrative functions under the Plan; and

WHEREAS, the Trustee is willing to perform recordkeeping and administrative
services for the Plan if the services are ministerial in nature and are provided
within a framework of plan provisions, guidelines and interpretations conveyed
in writing to the Trustee by the Administrator.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements set forth below, the Sponsor and the Trustee agree as
follows:

Section 1. Definitions. The following terms as used in this Trust Agreement have
the meaning indicated unless the context clearly requires otherwise:

(a) “Administrator” shall mean FMC Technologies, Inc., identified in the Plan
document as the administrator of the Plan (within the meaning of section
3(16)(A) of ERISA).

(b) “Agreement” shall mean this Trust Agreement, and the Schedules and Exhibits
attached hereto, as the same may be amended and in effect from time to time.

(c) “Available Liquidity” shall mean the amount of short-term investments held
in the FMC Stock Fund or the FMC Technologies Stock Fund decreased by any
outgoing cash for expenses then due,



--------------------------------------------------------------------------------

payables for loan principal, and obligations for pending stock purchases, and
increased by incoming cash (such as contributions, exchanges in, loan
repayments) and to the extent credit is available and allocable to the FMC Stock
Fund or the FMC Technologies Stock Fund, receivables for pending stock sales.

(d) “Business Day” shall mean each day the New York Stock Exchange is open for
business.

(e) “Code” shall mean the Internal Revenue Code of 1986, as it has been or may
be amended from time to time.

(f) “Closing Price” shall mean either (1) the closing price of the stock on the
principal national securities exchange on which the FMC Stock or the FMC
Technologies Stock Fund are traded or, in the case of stocks traded over the
counter, the last sale price of the day; or, if (1) is unavailable, (2) the
latest available price as reported by the principal national securities exchange
on which the Sponsor Stock is traded or, for an over the counter stock, the last
bid price prior to the close of the New York Stock Exchange (generally 4:00 p.m.
Eastern time).

(g) “Confidential Information” shall mean (individually and collectively)
proprietary information of the parties to this Trust Agreement, including but
not limited to, their inventions, confidential information, know how, trade
secrets, business affairs, prospect lists, product designs, product plans,
business strategies, finances, fee structures, etc.

(h) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it has been or may be amended from time to time.

(i) “Existing Investment Contracts” shall mean each investment contract
heretofore entered into by the Sponsor (or any of its subsidiaries or
affiliates) or any predecessor trustee, and specifically identified on Schedule
“G” attached hereto.

(j) “Fidelity” shall mean the Trustee and/or its affiliates.

(k) “Fidelity Mutual Fund” shall mean any investment company advised by Fidelity
Management & Research Company or any of its affiliates.

(l) “FIFO” shall mean first in first out.

(m) “FIIOC” shall mean Fidelity Investments Institutional Operations Company,
Inc.

(n) “FMC Stock” shall mean the common stock of FMC Corporation, a publicly
traded equity security.

 

2



--------------------------------------------------------------------------------

(o) “FMC Stock Fund” shall mean the investment option consisting primarily of
shares of FMC Corporation Stock (defined herein as “FMC Stock”) and cash or
short-term liquid investments.

(p) “FMC Technologies Stock” shall mean the common stock of FMC Technologies,
Inc., a publicly traded equity security.

(q) “FMC Technologies Stock Fund” shall mean the investment option consisting
primarily of shares of FMC Technologies, Inc. Stock (defined herein as “FMC
Technologies Stock”) and cash or short-term liquid investments.

(r) “FPRS” shall mean the Fidelity Participant Recordkeeping Systems.

(s) “Fund Vendor” shall mean the vendor for each Non-Fidelity Mutual Fund.

(t) “Mil Rate” shall mean the daily accrual for interest rate factor.

(u) “Mutual Fund” shall refer both to Fidelity Mutual Funds and Non-Fidelity
Mutual Funds.

(v) “Named Fiduciary” shall mean FMC Technologies, Inc., a named fiduciary of
the Plan (within the meaning of section 402(a) of the ERISA).

(w) “NFSLLC” shall mean National Financial Services LLC., an affiliate of the
Trustee.

(x) “NAV” shall mean net asset value.

(y) “Non-Fidelity Mutual Fund” shall mean certain investment companies not
advised by Fidelity Management & Research Company or any of its affiliates.

(z) “NYSE” shall mean the New York Stock Exchange.

(aa) “Participant” shall mean, with respect to the Plan, any employee, former
employee, or alternate payee with an account under the Plan, which has not yet
been fully distributed and/or forfeited, and shall include the designated
beneficiary(ies) with respect to the account of any deceased employee, former
employee, or alternate payee until such account has been fully distributed
and/or forfeited.

(bb) “Participant Recordkeeping Reconciliation Period” shall mean the period
beginning on the date of the initial transfer of assets to the Trust and ending
on the date of the completion of the reconciliation of Participant records.

(cc) “PIN” shall mean personal identification number.

 

3



--------------------------------------------------------------------------------

(dd) “Plan” shall mean the FMC Technologies, Inc. Savings and Investment Plan.

(ee) “PAM” shall mean the plan administrative manual, which is the set of
written guidelines developed by the Trustee and the Sponsor with respect to the
details of the Plan’s administration, which shall be deemed to be a direction to
and an obligation of the Trustee under this Agreement.

(ff) “Reporting Date” shall mean the last day of each fiscal quarter of the Plan
and, if not on the last day of a fiscal quarter, the date as of which the
Trustee resigns or is removed pursuant to Section 9 hereof or the date as of
which this Agreement terminates pursuant to Section 11 hereof.

(gg) “Specified Hierarchy” shall mean the processing order set forth in
Schedules “J” and “K” that gives precedence to distributions, loans and
withdrawals, and otherwise on a FIFO basis.

(hh) “Spin-Off Date” shall mean the date upon which FMC Corporation distributes
its interest in the Sponsor.

(ii) “Sponsor” shall mean FMC Technologies, Inc., a Delaware corporation, or any
successor to all or substantially all of its businesses which, by agreement,
operation of law or otherwise, assumes the responsibility of the Sponsor under
this Agreement.

(jj) “Trust” shall mean the FMC Technologies, Inc. Savings and Investment Plan
Trust, being the trust established by the Sponsor and the Trustee pursuant to
the provisions of this Agreement.

(kk) “Trustee” shall mean Fidelity Management Trust Company, a Massachusetts
trust company and any successor to all or substantially all of its trust
business as described in Section 10(c). The term Trustee shall also include any
successor trustee appointed pursuant to Section 10 to the extent such successor
agrees to serve as Trustee under this Agreement.

(ll) “VRS” shall mean voice response system.

Section 2. Trust. The Sponsor hereby establishes the Trust with the Trustee. The
Trust shall consist of an initial contribution of money or other property
acceptable to the Trustee in its sole discretion, made by the Sponsor or
transferred from a previous trustee under the Plan, such additional sums of
money, FMC Technologies Stock or other property acceptable to the Trustee in its
sole discretion, as shall from time to time be delivered to the Trustee under
the Plan, all investments made therewith and proceeds thereof, and all earnings
and profits thereon, less the payments that are made by the Trustee as provided
herein, without distinction between principal and income. The Trustee hereby
accepts the Trust on the terms and conditions set forth in this Agreement. In
accepting this Trust, the Trustee shall be accountable for the assets received
by it, subject to the terms and conditions of this Agreement. The Trustee shall
maintain

 

4



--------------------------------------------------------------------------------

participant level accounts for all Plan Participants and shall account for each
type of money classification as specified on Schedule “A”, including, without
limitation, contributions, earnings and losses within each such classification.

Section 3. Exclusive Benefit and Reversion of Sponsor Contributions. Except as
provided under applicable law, no part of the Trust may be used for, or diverted
to, purposes other than the exclusive benefit of the Participants in the Plan or
their beneficiaries or the reasonable expenses of Plan administration.
Disbursements from the forfeiture account may be made as directed by the Sponsor
to offset contributions or reasonable expenses of Plan administration. No assets
of the Plan shall revert to the Sponsor, except as specifically permitted by the
terms of the Plan.

Section 4. Disbursements.

(a) Administrator-Directed Disbursements. The Trustee shall make disbursements
in the amounts and in the manner that the Administrator directs from time to
time in writing. The Trustee shall have no responsibility to ascertain such
direction’s compliance with the terms of the Plan (except to the extent the
terms of the Plan have been communicated to the Trustee in writing) or of any
applicable law or the direction’s effect for tax purposes or otherwise, nor
shall the Trustee have any responsibility to see to the application of any
disbursement.

(b) Participant Withdrawal Requests. The Sponsor hereby directs that, pursuant
to the Plan, a Participant withdrawal request (in-service or full withdrawal)
may be made by the Participant by telephone or such other electronic means as
may be agreed to from time to time by the Sponsor and Trustee, and the Trustee
shall process such request only after the identity of the Participant is
verified by use of a PIN and social security number. The Trustee shall process
such withdrawal in accordance with written guidelines provided by the Sponsor
and documented in the PAM.

(c) Limitations. The Trustee shall not be required to make any disbursement in
excess of the net realizable value of the assets of the Trust at the time of the
disbursement. The Trustee shall be required to make all disbursements in
accordance with the applicable source and fund withdrawal hierarchy and as
documented in the PAM, unless the Administrator has provided a written direction
to the contrary.

Section 5. Investment of Trust.

(a) Selection of Investment Options. The Trustee shall have no responsibility
for the selection of investment options under the Trust and shall not render
investment advice to any person in connection with the selection of such
options.

 

5



--------------------------------------------------------------------------------

(b) Available Investment Options. The Named Fiduciary shall direct the Trustee
as to the investment options in which the Trust shall be invested during the
Participant Recordkeeping Reconciliation Period and the investment options in
which Plan Participants may invest following the Participant Recordkeeping
Reconciliation Period. The Named Fiduciary may determine to offer as investment
options only: (i) FMC Stock, (ii) FMC Technologies Stock, (iii) Fidelity Mutual
Funds and Non-Fidelity Mutual Funds (iv) notes evidencing loans to Plan
Participants in accordance with the terms of the Plan, (v) Existing Investment
Contracts, and (vi) collective investment funds maintained by the Trustee for
qualified plans.

The Trustee shall be considered a fiduciary with investment discretion only with
respect to Plan assets (including the proceeds from any Existing Investment
Contracts) that are invested in Existing Investment Contracts as set forth on
Schedule “G” and collective investment funds maintained by the Trustee for
qualified plans.

The investment options initially selected by the Named Fiduciary are identified
on Schedule “C” attached hereto. Upon transfer to the Trust, Plan assets will be
invested in the investment option(s) as directed by the Sponsor. The Named
Fiduciary may add additional investment options with the consent of the Trustee
to reflect administrative considerations and upon mutual amendment of this
Agreement.

(c) Participant Direction. As authorized under the Plan, each Participant shall
direct the Trustee in which investment option(s) to invest the assets in the
Participant’s individual accounts. Such directions may be made by Participants
by use of the telephone exchange system, the internet or in such other manner as
may be agreed upon from time to time by the Sponsor and the Trustee. Such
direction shall be made in accordance with written exchange guidelines attached
hereto as Schedule “H”. The Trustee shall not be liable for any loss or expense
that arises from a Participant’s exercise or non-exercise of rights under this
Section 5 over the assets in the Participant’s accounts, unless such loss or
expense is a direct result of the Trustee’s negligence. In the event that the
Trustee fails to receive a proper direction from the Participant, the assets
shall be invested in the investment option set forth for such purpose on
Schedule “C”, until the Trustee receives a proper direction.

(d) Mutual Funds. The Named Fiduciary hereby acknowledges that it has received
from the Trustee a copy of the prospectus for each Fidelity Mutual Fund selected
by the Named Fiduciary as a Plan investment option or short-term investment
fund. All transactions involving Non-Fidelity Mutual Funds shall be done in
accordance with the operational guidelines attached hereto as Schedule “I”.
Trust investments in Mutual Funds shall be subject to the following limitations:

(i) Execution of Purchases and Sales. Purchases and sales of Mutual Funds (other
than for exchanges) shall be made on the date on which the Trustee receives from
the Administrator in

 

6



--------------------------------------------------------------------------------

good order all information, documentation and wire transfer of funds (if
applicable), necessary to accurately affect such transactions. For purposes of
this Agreement, “in good order” shall mean in a state or condition acceptable to
the Trustee in its sole discretion, which the Trustee determines is reasonably
necessary for accurate execution of the intended transaction. Exchanges of
Mutual Funds shall be made in accordance with the exchange guidelines attached
hereto as Schedule “H”.

(ii) Voting. At the time of mailing of notice of each annual or special
stockholders’ meeting of any Mutual Fund, the Trustee shall send a copy of the
notice and all proxy solicitation materials to each Participant who has shares
of such Mutual Fund credited to the Participant’s accounts, together with a
voting direction form for return to the Trustee or its designee. The Participant
shall have the right to direct the Trustee as to the manner in which the Trustee
is to vote the shares credited to the Participant’s accounts (both vested and
unvested). The Trustee shall vote the shares as directed by the Participant.

During the Participant Recordkeeping Reconciliation Period, the Named Fiduciary
shall have the right to direct the Trustee as to the manner in which the Trustee
is to vote the shares of the Mutual Funds in the Trust, including Mutual Fund
shares held in any short-term investment fund for liquidity reserve. Following
the Participant Recordkeeping Reconciliation Period, the Named Fiduciary shall
continue to have the right to direct the Trustee as to the manner in which the
Trustee is to vote any Mutual Funds shares held in a short-term investment fund
for liquidity reserve.

The Trustee shall not vote any Mutual Fund shares for which it has received no
directions from the Participant or the Named Fiduciary.

With respect to all rights other than the right to vote, the Trustee shall
follow the directions of the Participant and if no such directions are received,
the directions of the Named Fiduciary. The Trustee shall have no further duty to
solicit directions from Participants or the Named Fiduciary.

(e) Stock.

(i) FMC Stock Fund. Trust investments in FMC Stock shall be made via the FMC
Stock Fund. Investments in the FMC Stock Fund shall consist primarily of shares
of FMC Stock. The FMC Stock Fund shall also include cash or short-term liquid
investments, in accordance with this paragraph, in amounts designed to satisfy
daily participant exchange or withdrawal requests. Such holdings will include
Colchester Street Trust: Money Market Portfolio: Class I, or such other Mutual
Fund or commingled money market pool as agreed to in writing by the Sponsor and
Trustee. The Named Fiduciary shall, after consultation with the Trustee,
establish and communicate to the Trustee in writing a

 

7



--------------------------------------------------------------------------------

target percentage and drift allowance for such short-term liquid investments.
Subject to its ability to execute open-market trades in FMC Stock or to
otherwise trade with the Sponsor, the Trustee shall be responsible for ensuring
that the short-term investments held in the FMC Stock Fund falls within the
agreed-upon range over time. Each Participant’s proportional interest in the FMC
Stock Fund shall be measured in units of participation, rather than shares of
FMC Stock. Such units shall represent a proportionate interest in all of the
assets of the FMC Stock Fund, which includes shares of FMC Stock, short-term
investments and at times, receivables and payables (such as receivables and
payables arising out of unsettled stock trades). The Trustee shall determine a
daily NAV for each unit outstanding of the FMC Stock Fund. Valuation of the FMC
Stock Fund shall be based upon: (A) the Closing Price or, if not available,
(B) the price determined in good faith by the Trustee taking into account the
latest available price of FMC Stock, as reported on the NYSE or such other
principal national securities exchange on which FMC Stock is traded. The NAV
shall be adjusted for gains or losses realized on sales of FMC Stock,
appreciation or depreciation in the value of those shares owned, dividends paid
on FMC Stock to the extent not used to purchase additional units of the FMC
Stock Fund for affected Participants, and interest on the short-term investments
held by the FMC Stock Fund, payables and receivables for pending stock trades,
receivables for dividends not yet distributed, and payables for other expenses
of the FMC Stock Fund, including principal obligations, if any, and expenses
that, pursuant to Sponsor direction, the Trustee accrues or pays from the FMC
Stock Fund.

(ii) Acquisition Limit. Pursuant to the Plan, the Trust may be invested in FMC
Stock to the extent necessary to comply with investment directions in accordance
with this Agreement. The Sponsor shall be responsible for providing specific
direction on any acquisition limits required by the Plan or applicable law.
Notwithstanding anything herein to the contrary, effective as of the Spin-Off
Date, contributions and exchanges into the FMC Stock Fund are prohibited.

(iii) Fiduciary Duty.

(A) The Named Fiduciary shall continually monitor the suitability of acquiring
and holding FMC Stock under the fiduciary duty rules of section 404(a) of ERISA
(as modified by section 404(a)(2) of ERISA). The Trustee shall not be liable for
any loss or expense which arises from the directions of the Named Fiduciary with
respect to the acquisition and holding of FMC Stock, unless it is clear on their
face that the actions to be taken under those directions would be prohibited by
the foregoing fiduciary duty rules or would be contrary to the terms of this
Agreement.

(B) Each Participant with an interest in FMC Stock (or, in the event of the
Participant’s death, his beneficiary) is, for purposes of this
Section 5(e)(iii), hereby designated as a “named fiduciary” (within the meaning
of section 403(a)(1) of ERISA), with respect to the shares

 

8



--------------------------------------------------------------------------------

allocated to his or her account that were not purchased at his or her direction,
and shall have the right to direct the Trustee as to the manner in which the
Trustee is to vote or tender such shares, including the right to direct the
Trustee’s conduct, in accordance with disclosed rules, by his or her failure to
respond within the required time frame.

(iv) Purchases and Sales of FMC Stock. Unless otherwise directed by the Sponsor
in writing pursuant to directions that the Trustee can administratively
implement, the following provisions shall govern purchases and sales of FMC
Stock.

(A) Open Market Purchases and Sales. Purchases and sales of FMC Stock shall be
made on the open market in accordance with the Trustee’s standard trading
guidelines, as they may be amended by the Trustee from time to time, as
necessary to honor exchange and withdrawal activity and to maintain the target
cash percentage and drift allowance for the FMC Stock Fund, provided that:

(1) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or

(2) If the Trustee is prohibited by the Securities and Exchange Commission, the
NYSE or principal exchange on which the FMC Stock is traded, or any other
regulatory body from purchasing or selling any or all of the shares required to
be purchased or sold on such day, then the Trustee shall purchase or sell such
shares as soon thereafter as administratively feasible.

(B) Purchases and Sales from or to Sponsor. If directed by the Sponsor in
writing prior to the trading date, the Trustee may purchase or sell FMC Stock
from or to the Sponsor if the purchase or sale is for adequate consideration
(within the meaning of section 3(18) of ERISA) and no commission is charged.

(C) Use of an Affiliated Broker. The Named Fiduciary hereby directs the Trustee
to use NFSLLC to provide brokerage services in connection with any purchase or
sale of FMC Stock on the open market, except in circumstances where the Trustee
has determined, in accordance with its standard trading guidelines or pursuant
to Sponsor direction, to seek expedited settlement of the trades. NFSLLC shall
execute such directions directly or through any of its affiliates. The provision
of brokerage services shall be subject to the following:

(1) As consideration for such brokerage services, the Named Fiduciary agrees
that NFSLLC shall be entitled to remuneration under this direction provision in
an amount of no more than three and one-fifth cents ($.032) commission on each
share of FMC Stock. Any change in such remuneration may be made only by a signed
agreement between the Named Fiduciary and Trustee.

 

9



--------------------------------------------------------------------------------

(2) The Trustee will provide the Named Fiduciary with periodic reports which
summarize all securities transaction-related charges incurred with respect to
trades of FMC Stock for such Plan.

(3) Any successor organization of NFSLLC, through reorganization, consolidation,
merger or similar transactions, shall, upon consummation of such transaction,
become the successor broker in accordance with the terms of this direction
provision.

(4) The Trustee and NFSLLC shall continue to rely on this direction provision
until notified to the contrary. The Named Fiduciary reserves the right to
terminate this direction upon written notice to NFSLLC (or its successor) and
the Trustee, in accordance with Section 12 of this Agreement.

(v) Execution of Purchases and Sales of Units. Unless otherwise directed in
writing pursuant to directions that the Trustee can administratively implement,
purchases and sales of units shall be made as follows:

(A) Subject to subparagraphs (B) and (C) below, purchases and sales of units in
the FMC Stock Fund (other than for exchanges) shall be made on the date on which
the Trustee receives from the Administrator in good order all information,
documentation, and wire transfers of funds (if applicable), necessary to
accurately effect such transactions. Exchanges of units in the FMC Stock Fund
shall be made in accordance with the Exchange Guidelines attached hereto as
Schedule “H”.

(B) Aggregate sales of units in the FMC Stock Fund on any day shall be limited
to the FMC Stock Fund’s Available Liquidity for that day. In the event that the
requested sales exceed the Available Liquidity, then transactions shall be
processed giving precedence to distributions, loans and withdrawals, and
otherwise on a FIFO basis, as provided in Schedule “J” Specified Hierarchy for
the FMC Stock Fund. So long as the FMC Stock Fund is open for such transactions,
sales of units that are requested but not processed on a given day due to
insufficient Available Liquidity shall be suspended until Available Liquidity is
sufficient to honor such transactions in accordance with the Specified
Hierarchy.

(C) The Trustee shall close the FMC Stock Fund to sales or purchases of units,
as applicable, on any date on which trading in FMC Stock has been suspended or
substantial purchase or sale orders are outstanding and cannot be executed.

 

10



--------------------------------------------------------------------------------

(vi) Securities Law Reports. The Trustee shall not be responsible for filing any
reports required under Federal or state securities laws with respect to the
Trust’s ownership of FMC Stock, including, without limitation, any reports
required under section 13 or 16 of the Securities Exchange Act of 1934. The
Sponsor shall be responsible for immediately notifying the Trustee in writing of
any requirement known to the Sponsor to stop purchases or sales of FMC Stock.
The Trustee shall provide to the issuer of FMC Stock such information on the
Trust’s ownership of FMC Stock as the issuer of FMC Stock may reasonably request
in order to comply with Federal or state securities laws.

(vii) Voting and Tender Offers. Notwithstanding any other provision of this
Agreement the provisions of this Section shall govern the voting and tendering
of FMC Stock. The Sponsor shall pay for all printing, mailing, tabulation and
other costs associated with the voting and tendering of FMC Stock to the extent
that such costs are not paid for by the issuer of FMC Stock.

(A) Voting.

(1) The Trustee shall furnish to the transfer agent of the issuer of FMC Stock
the names, addresses and social security numbers of the Participants holding
shares in the FMC Stock Fund, and the percentages of shares owned by each
Participant as of the record date through reports and/or data tape. The issuer
of FMC Stock shall be responsible for distributing proxy materials and voting
instruction forms to Participants holding an interest in the FMC Stock Fund. In
the event that the issuer of FMC Stock does not distribute said proxy materials
and voting instruction forms to Participants holding an interest in FMC Stock,
(i) the Sponsor shall utilize its best efforts to timely distribute or cause to
be distributed for Participants said information; and (ii) the Sponsor shall,
upon request, provide the Trustee with a copy of any material provided to
Participants and certify to the Trustee that the materials have been mailed or
otherwise sent to Participants

(2) Each Participant with an interest in the FMC Stock Fund shall have the right
to direct the Trustee as to the manner in which the Trustee is to vote
(including not to vote) that number of shares of FMC Stock reflecting such
Participant’s proportional interest in the FMC Stock Fund (both vested and
unvested). Directions from a Participant to the Trustee concerning the voting of
FMC Stock shall be communicated in writing, or by such other means as is agreed
upon by the Trustee and the Sponsor. These directions shall be held in
confidence by the Trustee and shall not be divulged to the Sponsor, or any
officer or employee thereof, or any other person except to the extent that the
consequences of such directions are reflected in reports regularly communicated
to any such persons in the ordinary course of the performance of the Trustee’s
services hereunder. Upon its receipt of the directions, the Trustee shall vote
the shares of FMC Stock reflecting the Participant’s proportional interest in
the FMC Stock Fund as directed by the Participant.

 

11



--------------------------------------------------------------------------------

(3) Prior to the Spin-Off Date, for all undirected shares of FMC Stock, both
allocated and unallocated, the Trustee shall vote as directed by the Named
Fiduciary, except as otherwise required by law. The Named Fiduciary may delegate
to a fiduciary independent of the Trustee and the Sponsor, the authority to so
direct the Trustee. The Sponsor shall bear the cost of any such delegation.
After the Spin-Off Date, except as otherwise required by law, the Trustee shall
vote all undirected shares of FMC Stock, both allocated and unallocated, in the
same manner and in the same proportion as the total number of shares of FMC
Stock credited to Participants’ accounts for which it has received direction
from Participants.

(B) Tender Offers.

(1) Each Participant with an interest in the FMC Stock Fund shall have the right
to direct the Trustee to tender or not to tender some or all of the shares of
FMC Stock reflecting such Participant’s proportional interest in the FMC Stock
Fund (both vested and unvested). Directions from a Participant to the Trustee
concerning the tender of FMC Stock shall be communicated in writing, or by such
other means as is agreed upon by the Trustee and the Sponsor. These directions
shall be held in confidence by the Trustee and shall not be divulged to the
Sponsor, or any officer or employee thereof, or any other person except to the
extent that the consequences of such directions are reflected in reports
regularly communicated to any such persons in the ordinary course of the
performance of the Trustee’s services hereunder. The Trustee shall tender or not
tender shares of FMC Stock as directed by the Participant. Except as otherwise
required by law, the Trustee shall not tender shares of FMC Stock reflecting a
Participant’s proportional interest in the FMC Stock Fund for which it has
received no direction from the Participant.

(2) Except as otherwise required by law, the Trustee shall tender that number of
shares of FMC Stock not credited to Participants’ accounts in the same
proportion as the total number of shares of FMC Stock credited to Participants’
accounts for which it has received instructions from Participants.

(3) A Participant who has directed the Trustee to tender some or all of the
shares of FMC Stock reflecting the Participant’s proportional interest in the
FMC Stock Fund may, at any time prior to the tender offer withdrawal date,
direct the Trustee to withdraw some or all of the tendered shares reflecting the
Participant’s proportional interest, and the Trustee shall withdraw the directed
number of shares from the tender offer prior to the tender offer withdrawal
deadline. Prior to the withdrawal deadline, if any shares of FMC Stock not
credited to Participants’ accounts have been tendered, the Trustee shall
redetermine the number of shares of FMC Stock that would be tendered under
Section 5(e)(vii)(B)(2) if the date of the foregoing withdrawal were the date of
determination, and

 

12



--------------------------------------------------------------------------------

withdraw from the tender offer the number of shares of FMC Stock not credited to
Participants’ accounts necessary to reduce the amount of tendered FMC Stock not
credited to Participants’ accounts to the amount so redetermined. A Participant
shall not be limited as to the number of directions to tender or withdraw that
the Participant may give to the Trustee.

(4) A direction by a Participant to the Trustee to tender shares of FMC Stock
reflecting the Participant’s proportional interest in the FMC Stock Fund shall
not be considered a written election under the Plan by the Participant to
withdraw, or have distributed, any or all of his withdrawable shares. The
Trustee shall credit to each proportional interest of the Participant from which
the tendered shares were taken the proceeds received by the Trustee in exchange
for the shares of FMC Stock tendered from that interest. Pending receipt of
directions (through the Administrator) from the Participant or the Named
Fiduciary, as provided in the Plan, as to which of the remaining investment
options the proceeds should be invested in, the Trustee shall invest the
proceeds in the investment option described in Schedule “C”.

(viii) General. With respect to all shareholder rights other than the right to
vote, the right to tender, and the right to withdraw shares previously tendered,
in the case of FMC Stock, the Trustee shall follow the procedures set forth in
subsection (A), above.

(ix) Conversion. All provisions in this Section 5(e)(i-viii) shall also apply to
any securities received as a result of a conversion of FMC Stock.

(x) Notice. As soon as practicable following the Spin-Off Date, the Sponsor
shall provide written notice to the Trustee regarding the date of the Spin-Off.
Said written notice shall: (1) include all information deemed reasonably
necessary by the Trustee and the Sponsor to carry out the terms of this
Agreement and (2) be sent by certified or registered mail, return receipt
requested, to the Trustee c/o Dennis Maguire, Fidelity Investments, 300 Puritan
Way, MM3H, Marlborough, MA 01752-3078.

(xi) FMC Technologies Stock Fund. Trust investments in FMC Technologies Stock
shall be made via the FMC Technologies Stock Fund. Investments in the FMC
Technologies Stock Fund shall consist primarily of shares of FMC Technologies
Stock. The FMC Technologies Stock Fund shall also include cash or short-term
liquid investments, in accordance with this paragraph, in amounts designed to
satisfy daily participant exchange or withdrawal requests. Such holdings will
include Colchester Street Trust: Money Market Portfolio: Class I, or such other
Mutual Fund or commingled money market pool as agreed to in writing by the
Sponsor and Trustee. The Named Fiduciary shall, after consultation with the
Trustee, establish and communicate to the Trustee in writing a target percentage

 

13



--------------------------------------------------------------------------------

and drift allowance for such short-term liquid investments. Subject to its
ability to execute open-market trades in FMC Technologies Stock or to otherwise
trade with the Sponsor, the Trustee shall be responsible for ensuring that the
short-term investments held in the FMC Technologies Stock Fund falls within the
agreed-upon range over time. Each Participant’s proportional interest in the FMC
Technologies Stock Fund shall be measured in units of participation, rather than
shares of FMC Technologies Stock. Such units shall represent a proportionate
interest in all of the assets of the FMC Technologies Stock Fund, which includes
shares of FMC Technologies Stock, short-term investments and at times,
receivables and payables (such as receivables and payables arising out of
unsettled stock trades). The Trustee shall determine a daily NAV for each unit
outstanding of the FMC Technologies Stock Fund. Valuation of the FMC
Technologies Stock Fund shall be based upon: (A) the Closing Price or, if not
available, (B) the price determined in good faith by the Trustee taking into
account the latest available price of FMC Technologies Stock, as reported on the
NYSE or such other principal national securities exchange on which FMC
Technologies Stock is traded. The NAV shall be adjusted for gains or losses
realized on sales of FMC Technologies Stock, appreciation or depreciation in the
value of those shares owned, dividends paid on FMC Technologies Stock to the
extent not used to purchase additional units of the FMC Technologies Stock Fund
for affected Participants, and interest on the short-term investments held by
the FMC Technologies Stock Fund, payables and receivables for pending stock
trades, receivables for dividends not yet distributed, and payables for other
expenses of the FMC Technologies Stock Fund, including principal obligations, if
any, and expenses that, pursuant to Sponsor direction, the Trustee accrues or
pays from the FMC Technologies Stock Fund.

(xii) Acquisition Limit. Pursuant to the Plan, the Trust may be invested in FMC
Technologies Stock to the extent necessary to comply with investment directions
in accordance with this Agreement. The Sponsor shall be responsible for
providing specific direction on any acquisition limits required by the Plan or
applicable law.

(xiii) Fiduciary Duty.

(A) The Named Fiduciary shall continually monitor the suitability of acquiring
and holding FMC Technologies Stock under the fiduciary duty rules of section
404(a) of ERISA (as modified by section 404(a)(2) of ERISA). The Trustee shall
not be liable for any loss or expense which arises from the directions of the
Named Fiduciary with respect to the acquisition and holding of FMC Technologies
Stock, unless it is clear on their face that the actions to be taken under those
directions would be prohibited by the foregoing fiduciary duty rules or would be
contrary to the terms of this Agreement.

 

14



--------------------------------------------------------------------------------

(B) Each Participant with an interest in FMC Technologies Stock

(or, in the event of the Participant’s death, his beneficiary) is, for purposes
of this Section 5(e)(xiii), hereby designated as a “named fiduciary” (within the
meaning of section 403(a)(1) of ERISA), with respect to the shares allocated to
his or her account that were not purchased at his or her direction, and shall
have the right to direct the Trustee as to the manner in which the Trustee is to
vote or tender such shares, including the right to direct the Trustee’s conduct,
in accordance with disclosed rules, by his or her failure to respond within the
required time frame.

(xiv) Purchases and Sales of FMC Technologies Stock. Unless otherwise directed
by the Sponsor in writing pursuant to directions that the Trustee can
administratively implement, the following provisions shall govern purchases and
sales of FMC Technologies Stock.

(A) Open Market Purchases and Sales. Purchases and sales of FMC Technologies
Stock shall be made on the open market in accordance with the Trustee’s standard
trading guidelines, as they may be amended by the Trustee from time to time, as
necessary to honor exchange and withdrawal activity and to maintain the target
cash percentage and drift allowance for the FMC Technologies Stock Fund,
provided that:

(1) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or

(2) If the Trustee is prohibited by the Securities and Exchange Commission, the
NYSE or principal exchange on which FMC Technologies Stock is traded, or any
other regulatory body from purchasing or selling any or all of the shares
required to be purchased or sold on such day, then the Trustee shall purchase or
sell such shares as soon thereafter as administratively feasible.

(B) Purchases and Sales from or to Sponsor. If directed by the Sponsor in
writing prior to the trading date, the Trustee may purchase or sell FMC
Technologies Stock from or to the Sponsor if the purchase or sale is for
adequate consideration (within the meaning of section 3(18) of ERISA) and no
commission is charged. If Sponsor contributions (employer) or contributions made
by the Sponsor on behalf of the Participants (employee) under the Plan are to be
invested in FMC Technologies Stock, the Sponsor may transfer FMC Technologies
Stock in lieu of cash to the Trust.

 

15



--------------------------------------------------------------------------------

(C) Use of an Affiliated Broker. The Named Fiduciary hereby directs the Trustee
to use NFSLLC to provide brokerage services in connection with any purchase or
sale of FMC Technologies Stock on the open market, except in circumstances where
the Trustee has determined, in accordance with its standard trading guidelines
or pursuant to Sponsor direction, to seek expedited settlement of the trades.
NFSLLC shall execute such directions directly or through any of its affiliates.
The provision of brokerage services shall be subject to the following:

(1) As consideration for such brokerage services, the Named Fiduciary agrees
that NFSLLC shall be entitled to remuneration under this direction provision in
an amount of no more than three and one-fifth cents ($.032) commission on each
share of FMC Technologies Stock. Any change in such remuneration may be made
only by a signed agreement between the Named Fiduciary and Trustee.

(2) The Trustee will provide the Named Fiduciary with periodic reports which
summarize all securities transaction-related charges incurred with respect to
trades of FMC Technologies Stock for such Plan.

(3) Any successor organization of NFSLLC, through reorganization, consolidation,
merger or similar transactions, shall, upon consummation of such transaction,
become the successor broker in accordance with the terms of this direction
provision.

(4) The Trustee and NFSLLC shall continue to rely on this direction provision
until notified to the contrary. The Named Fiduciary reserves the right to
terminate this direction upon written notice to NFSLLC (or its successor) and
the Trustee, in accordance with Section 12 of this Agreement.

(xv) Execution of Purchases and Sales of Units. Unless otherwise directed in
writing pursuant to directions that the Trustee can administratively implement,
purchases and sales of units shall be made as follows:

(A) Subject to subparagraphs (B) and (C) below, purchases and sales of units in
the FMC Technologies Stock Fund (other than for exchanges) shall be made on the
date on which the Trustee receives from the Administrator in good order all
information, documentation, and wire transfers of funds (if applicable),
necessary to accurately effect such transactions. Exchanges of units in the FMC
Technologies Stock Fund shall be made in accordance with the Exchange Guidelines
attached hereto as Schedule “H”.

(B) Aggregate sales of units in the FMC Technologies Stock Fund on any day shall
be limited to the FMC Technologies Stock Fund’s Available Liquidity for that
day. In the event that the requested sales exceed the Available Liquidity, then
transactions shall be processed giving precedence to distributions, loans and
withdrawals, and otherwise on a FIFO basis, as provided in Schedule “K” the
Specified Hierarchy for the FMC Technologies Stock Fund. So long as the FMC

 

16



--------------------------------------------------------------------------------

Technologies Stock Fund is open for such transactions, sales of units that are
requested but not processed on a given day due to insufficient Available
Liquidity shall be suspended until Available Liquidity is sufficient to honor
such transactions in accordance with the Specified Hierarchy.

(C) The Trustee shall close the FMC Technologies Stock Fund to sales or
purchases of units, as applicable, on any date on which trading in the FMC
Technologies Stock has been suspended or substantial purchase or sale orders are
outstanding and cannot be executed.

(xvi) Securities Law Reports. The Trustee shall not be responsible for filing
any reports required under Federal or state securities laws with respect to the
Trust’s ownership of FMC Technologies Stock, including, without limitation, any
reports required under section 13 or 16 of the Securities Exchange Act of 1934.
The Sponsor shall be responsible for immediately notifying the Trustee in
writing of any requirement to stop purchases or sales of FMC Technologies Stock.
The Trustee shall provide to the Sponsor such information on the Trust’s
ownership of FMC Technologies Stock as the Sponsor may reasonably request in
order to comply with Federal or state securities laws.

(xvii) Voting and Tender Offers. Notwithstanding any other provision of this
Agreement the provisions of this Section shall govern the voting and tendering
of FMC Technologies Stock. The Sponsor shall pay for all printing, mailing,
tabulation and other costs associated with the voting and tendering of FMC
Technologies Stock.

(A) Voting.

(1) When the issuer of FMC Technologies Stock prepares for any annual or special
meeting, the Sponsor shall notify the Trustee at least thirty (30) days in
advance of the intended record date and the Trustee shall furnish to the
Sponsor’s transfer agent the names, addresses and social security numbers of the
Participants holding shares in the FMC Technologies Stock Fund, and the
percentages of shares owned by each Participant as of the record date through
reports and/or data tape. The Sponsor shall cause its transfer agent to
distribute proxy materials and voting instruction forms to participants holding
an interest in the FMC Technologies Stock Fund. The Sponsor shall, upon request,
provide the Trustee with a copy of any materials provided to the participants
and certify to the Trustee that the materials have been mailed or otherwise sent
to participants.

(2) Each Participant with an interest in the FMC Technologies Stock Fund shall
have the right to direct the Trustee as to the manner in which the Trustee is to
vote (including not to vote) that number of shares of FMC Technologies Stock
reflecting such Participant’s proportional interest in the FMC Technologies
Stock Fund (both vested and unvested). Directions from a Participant to the
Trustee concerning the voting of FMC Technologies Stock shall be communicated in

 

17



--------------------------------------------------------------------------------

writing, or by such other means as is agreed upon by the Trustee and the Sponsor
through the Sponsor’s transfer agent. These directions shall be held in
confidence by the Trustee and shall not be divulged to the Sponsor, or any
officer or employee thereof, or any other person except to the extent that the
consequences of such directions are reflected in reports regularly communicated
to any such persons in the ordinary course of the performance of the Trustee’s
services hereunder. Upon its receipt of the directions, the Trustee shall vote
the shares of FMC Technologies Stock reflecting the Participant’s proportional
interest in the Stock Fund as directed by the Participant.

(3) Except as otherwise required by law, for all undirected shares of FMC
Technologies Stock, both allocated and unallocated, the Trustee shall vote that
number of shares of FMC Technologies Stock not credited to Participants’
accounts in the same proportion as the total number of shares of FMC
Technologies Stock credited to Participants’ accounts for which it has received
instructions from Participants.

(B) Tender Offers.

(1) Upon commencement of a tender offer for any securities held in the Trust
that are FMC Technologies Stock, the Sponsor shall notify each Participant of
the tender offer and utilize its best efforts to timely distribute or cause to
be distributed to the participant the same information that is distributed to
shareholders of the FMC Technologies Stock in connection with the tender offer.
The Sponsor shall, upon request, provide the Trustee with a copy of any material
provided to the participants and certify to the Trustee that the materials have
been mailed or otherwise sent to participants.

(2) Each Participant with an interest in the FMC Technologies Stock Fund shall
have the right to direct the Trustee to tender or not to tender some or all of
the shares of FMC Technologies Stock reflecting such Participant’s proportional
interest in the FMC Technologies Stock Fund (both vested and unvested).
Directions from a Participant to the Trustee concerning the tender of FMC
Technologies Stock shall be communicated in writing, or by such other means as
is agreed upon by the Trustee and the Sponsor.) These directions shall be held
in confidence by the Trustee and shall not be divulged to the Sponsor, or any
officer or employee thereof, or any other person except to the extent that the
consequences of such directions are reflected in reports regularly communicated
to any such persons in the ordinary course of the performance of the Trustee’s
services hereunder. The Trustee shall tender or not tender shares of FMC
Technologies Stock as directed by the Participant. Except as otherwise required
by law, the Trustee shall not tender shares of FMC Technologies Stock reflecting
a Participant’s proportional interest in the FMC Technologies Stock Fund for
which it has received no direction from the Participant.

 

18



--------------------------------------------------------------------------------

(3) Except as otherwise required by law, with respect to all shares of FMC
Technologies Stock not credited to Participants’ accounts (unallocated), the
Trustee shall tender such shares in the same proportion as the total number of
shares of FMC Technologies Stock credited to Participants’ accounts that have
been tendered by Participants or shareholders.

(4) A Participant who has directed the Trustee to tender some or all of the
shares of FMC Technologies Stock reflecting the Participant’s proportional
interest in the FMC Technologies Stock Fund may, at any time prior to the tender
offer withdrawal date, direct the Trustee to withdraw some or all of the
tendered shares reflecting the Participant’s proportional interest, and the
Trustee shall withdraw the directed number of shares from the tender offer prior
to the tender offer withdrawal deadline. Prior to the withdrawal deadline, if
any shares of FMC Technologies Stock not credited to Participants’ accounts have
been tendered, the Trustee shall redetermine the number of shares of FMC
Technologies Stock that would be tendered under Section 5(e)(xvii)(B)(3) if the
date of the foregoing withdrawal were the date of determination, and withdraw
from the tender offer the number of shares of FMC Technologies Stock not
credited to Participants’ accounts necessary to reduce the amount of tendered
FMC Technologies Stock not credited to Participants’ accounts to the amount so
redetermined. A Participant shall not be limited as to the number of directions
to tender or withdraw that the Participant may give to the Trustee.

(5) A direction by a Participant to the Trustee to tender shares of FMC
Technologies Stock reflecting the Participant’s proportional interest in the FMC
Technologies Stock Fund shall not be considered a written election under the
Plan by the Participant to withdraw, or have distributed, any or all of his
withdrawable shares. The Trustee shall credit to each proportional interest of
the Participant from which the tendered shares were taken the proceeds received
by the Trustee in exchange for the shares of FMC Technologies Stock tendered
from that interest. Pending receipt of directions (through the Administrator)
from the Participant or the Named Fiduciary, as provided in the Plan, as to
which of the remaining investment options the proceeds should be invested in,
the Trustee shall invest the proceeds in the investment option described in
Schedule “C”.

(xviii) General. With respect to all shareholder rights other than the right to
vote, the right to tender, and the right to withdraw shares previously tendered,
in the case of FMC Technologies Stock, the Trustee shall follow the procedures
set forth in subsection (A), above.

(xix) Conversion. All provisions in this Section 5(e)(xi-xviii) shall also apply
to any securities received as a result of a conversion of FMC Technologies
Stock.

(f) Participant Loans. The Administrator shall act as the Trustee’s agent for
Participant loan notes and as such shall (i) separately account for repayments
of such loans and clearly identify such

 

19



--------------------------------------------------------------------------------

assets as Plan assets and (ii) collect and remit all principal and interest
payments to the Trustee. To originate a Participant loan, the Plan Participant
shall direct the Trustee as to the term and amount of the loan to be made from
the Participant’s individual account. Such directions shall be made by Plan
Participants by use of the system maintained for such purpose by the Trustee or
its agent. The Trustee shall determine, based on the current value of the
Participant’s account on the date of the request and any guidelines provided by
the Sponsor, the amount available for the loan. Based on the interest rate
supplied by the Sponsor in accordance with the terms of the Plan, the Trustee
shall advise the Participant of such interest rate, as well as the installment
payment amounts. The Trustee shall distribute the Participant loan agreement and
truth-in-lending disclosure with the proceeds check to the Participant. To
facilitate recordkeeping, the Trustee may destroy the original of any proceeds
check (including the promissory note) made in connection with a loan to a
Participant under the Plan, provided that the Trustee or its agent first creates
a duplicate by a photographic or optical scanning or other process yielding a
reasonable facsimile of the proceeds check (including the promissory note) and
the Plan Participant’s signature thereon, which duplicate may be reduced or
enlarged in size from the actual size of the original.

(g) Stable Value Investments. Stable value investments in the Trust shall be
subject to the following limitations:

(i) Collective Investment Funds Managed by the Trustee. To the extent that the
Named Fiduciary selects as an investment option the Managed Income Portfolio II
of the Fidelity Group Trust for Employee Benefit Plans, a group trust maintained
by the Trustee for qualified plans (the “Group Trust”), the Sponsor hereby
(A) acknowledges that it has received from the Trustee a copy of the Group
Trust, the participation agreement for the Group Trust (the “Participation
Agreement”) and the Declaration of Separate Fund for the Managed Income
Portfolio II of the Group Trust, and (B) adopts the terms of the Group Trust,
the Participation Agreement and the Declaration of Separate Fund as part of this
Agreement.

(ii) MIP II Blend Fund. The MIP II Blend Fund shall consist of the Existing
Investment Contracts maintained by the Trustee and blended with the Managed
Income Portfolio II. All transactions involving the MIP II Blend Fund shall be
done in accordance with the Investment Guidelines attached hereto as Schedule
“L”.

(iii) Liquidity Reserve. To provide the necessary monies for exchanges or
redemptions from the stable value investment option, if any, under the Plan, the
Sponsor agrees that the Plan shall maintain a liquidity reserve for the Plan’s
stable value investment options consisting of Colchester Street Trust: Money
Market Portfolio: Class I or such other Mutual Fund or commingled money market
pool as agreed to by the Sponsor and the Trustee.

 

20



--------------------------------------------------------------------------------

(h) Participation in U.S. Equity Index Commingled Pool. The Sponsor hereby
(i) acknowledges that it has received from the Trustee a copy of the Group Trust
for the U.S. Equity Index Commingled Pool, the Participation Agreement for the
Group Trust and the Declaration of Separate Fund for the U.S. Equity Index
Commingled Pool, and (ii) adopts as part of this Agreement the terms of the
Group Trust, the Participation Agreement and the Declaration of Separate Fund
for the U.S. Equity Index Commingled Pool.

(i) Trustee Powers. The Trustee shall have the following powers and authority:

(i) Subject to paragraphs (a) through (h) of this Section 5, to sell, exchange,
convey, transfer, or otherwise dispose of any property held in the Trust, by
private contract or at public auction. No person dealing with the Trustee shall
be bound to see to the application of the purchase money or other property
delivered to the Trustee or to inquire into the validity, expediency, or
propriety of any such sale or other disposition.

(ii) To cause any securities or other property held as part of the Trust to be
registered in the Trustee’s own name, in the name of one or more of its
nominees, or in the Trustee’s account with the Depository Trust Company of New
York and to hold any investments in bearer form, but the books and records of
the Trustee shall at all times show that all such investments are part of the
Trust.

(iii) To keep that portion of the Trust in cash or cash balances as the Named
Fiduciary or Administrator may, from time to time, deem to be in the best
interest of the Trust.

(iv) To make, execute, acknowledge, and deliver any and all documents of
transfer or conveyance and to carry out the powers herein granted.

(v) To borrow funds from a bank not affiliated with the Trustee in order to
provide sufficient liquidity to process Plan transactions in a timely fashion;
provided that the cost of such borrowing shall be allocated in a reasonable
fashion to the investment fund(s) in need of liquidity.

(vi) To settle, compromise, or submit to arbitration any claims, debts, or
damages due to or arising from the Trust; to commence or defend suits or legal
or administrative proceedings; to represent the Trust in all suits and legal and
administrative hearings; and to pay all reasonable expenses arising from any
such action, from the Trust if not paid by the Sponsor, all with the advance
written consent of the Sponsor, which consent shall not be unreasonably
withheld.

 

21



--------------------------------------------------------------------------------

(vii) To employ legal, accounting, clerical, and other assistance as may be
required in carrying out the provisions of this Agreement and to pay their
reasonable expenses and compensation from the Trust if not paid by the Sponsor,
all with the advance written consent of the Sponsor, which consent shall not be
unreasonably withheld.

(viii) Subject to paragraphs (a) through (h) of this Section 5, to invest all or
any part of the assets of the Trust in investment contracts and short term
investments (including interest bearing accounts with the Trustee or money
market mutual funds advised by affiliates of the Trustee) and in any collective
investment trust or group trust, including any collective investment trust or
group trust maintained by the Trustee, which then provides for the pooling of
the assets of plans described in Section 401(a) and exempt from tax under
Section 501(a) of the Code, or any comparable provisions of any future
legislation that amends, supplements, or supersedes those sections, provided
that such collective investment trust or group trust is exempt from tax under
the Code or regulations or rulings issued by the Internal Revenue Service. The
provisions of the document governing such collective investment trusts or group
trusts, as it may be amended from time to time, shall govern any investment
therein and are hereby made a part of this Trust Agreement.

(ix) To do all other acts, although not specifically mentioned herein, as the
Trustee may deem reasonably necessary to carry out any of the foregoing powers
and the purposes of the Trust. Notwithstanding anything herein to the contrary,
the Trustee’s powers shall be exercisable for the exclusive purpose of providing
benefits to Participants under the Plan and in accordance with the standards of
a prudent man under ERISA.

Section 6. Recordkeeping and Administrative Services to Be Performed.

(a) General. The Trustee or its affiliates shall perform those recordkeeping and
administrative functions described in Schedule “A” attached hereto. These
recordkeeping and administrative functions shall be performed in accordance with
the terms of the Plan as set forth and detailed in the PAM.

(b) Accounts. The Trustee shall keep accurate accounts of all investments,
receipts, disbursements, and other transactions hereunder, and shall report the
value of the assets held in the Trust as of each Reporting Date. Within thirty
(30) days following each Reporting Date or within sixty (60) days in the case of
a Reporting Date caused by the resignation or removal of the Trustee, or the
termination of this Agreement, the Trustee shall file with the Administrator a
written account setting forth all investments, receipts, disbursements, and
other transactions effected by the Trustee between the Reporting Date and the
prior Reporting Date, and setting forth the value of the Trust as of the
Reporting

 

22



--------------------------------------------------------------------------------

Date. Except as otherwise required under ERISA, upon the expiration of one year
from the date of filing such account with the Sponsor, the Trustee shall have no
liability or further accountability to the Administrator with respect to the
propriety of its acts or transactions shown in such account (or any
participant-level report provided to a participant), except with respect to such
acts or transactions as to which a written objection shall have been filed with
the Trustee within such one year period, other than to take action to correct
any errors as directed by the Sponsor. During said one (1) year period, errors
will be corrected by the Trustee at the Trustee’s expense. After said one
(1) year period, errors will be corrected by the Trustee at the Sponsor’s
expense.

(c) Inspection and Audit. Prior to the termination of this Agreement, all
records generated by the Trustee in accordance with paragraphs (a) and (b),
above, shall be open to inspection and audit by the Administrator or any persons
designated by the Administrator, during the Trustee’s regular business hours.
Upon the resignation or removal of the Trustee or the termination of this
Agreement, the Trustee shall provide to the Sponsor, at no expense to the
Sponsor or the Trust, (i) test data in a machine readable format (via diskette
or tape, with corresponding hard copy reports and file layout information)
containing a file dump of plan data, including a statement of each Participant’s
account, which statement shall include at least the name, address, social
security number, date of hire, date of birth, vesting, account balances by
Participant and source, forfeiture balances and any other indicative data
maintained on FPRS, and (ii) a final file dump in the same format as the test
data as of the final date specified in the notice of resignation, removal, or
termination of the Trustee or the termination of this Agreement. The Sponsor
will be responsible for any cost associated with providing the Administrator or
the Plan’s new recordkeeper with additional records which are routinely prepared
by the Trustee in recordkeeping the Plan. Such additional costs shall be
communicated to the Sponsor in advance, and the Sponsor’s written approval of
such costs shall be obtained before such costs are incurred.

(d) Notice of Plan Amendment. The Trustee’s provision of the recordkeeping and
administrative services set forth in this Section 6 shall be conditioned on the
Sponsor delivering to the Trustee a copy of any amendment to the Plan as soon as
administratively feasible following the amendment’s adoption and on the
Administrator providing the Trustee, on a timely basis, with all the information
the Trustee deems necessary for it to perform the recordkeeping and
administrative services set forth herein, and such other information as the
Trustee may reasonably request.

(e) Returns, Reports and Information. Except as set forth on Schedule “A”, the
Administrator shall be responsible for the preparation and filing of all
returns, reports, and information required of the Trust or Plan by law. The
Trustee shall provide the Administrator with such information in the Trustee’s
regular format, which shall be machine readable, as the Administrator may
reasonably request to make these filings at no additional cost to the Sponsor or
the Trust. The Administrator shall

 

23



--------------------------------------------------------------------------------

also be responsible for making any disclosures to Participants required by law,
except such disclosure as may be required under federal or state
truth-in-lending laws with regard to Participant loans, which shall be provided
by the Trustee.

Section 7. Compensation and Expenses. Within thirty (30) days of receipt of the
Trustee’s bill, which shall be computed and billed in accordance with Schedule
“B” attached hereto and made a part hereof, as amended from time to time, the
Sponsor shall send to the Trustee a payment in such amount or the Sponsor may
direct the Trustee to deduct such amount from Participants’ accounts. All
expenses of the Trustee relating directly to the acquisition and disposition of
investments constituting part of the Trust, and all taxes of any kind whatsoever
that may be levied or assessed under existing or future laws upon or in respect
of the Trust or the income thereof, shall be a charge against and paid from the
appropriate Participants’ accounts. To reflect increased operating costs, the
Trustee may once each calendar year, but not prior to September 28, 2002 amend
Schedule “B” with the Sponsor’s consent, which consent shall not be unreasonably
withheld or delayed, upon seventy-five (75) days notice to the Sponsor.

Section 8. Directions and Indemnification.

(a) Identity of Administrator and Named Fiduciary. The Trustee shall be fully
protected in relying on the fact that the authorized individuals of the Named
Fiduciary and the Administrator under the Plan are the individuals or entities
named as such above or such other individuals or persons as the Sponsor may
notify the Trustee in writing.

(b) Directions from Administrator. Whenever the Administrator provides a
direction to the Trustee, the Trustee shall not be liable for any loss or
expense arising from the direction (i) if the direction is contained in a
writing (or is oral and immediately confirmed in a writing) signed by any
individual whose name and signature have been submitted (and not withdrawn) in
writing to the Trustee by the Administrator in the form attached hereto as
Schedule “D”, and (ii) if the Trustee reasonably believes the signature of the
individual to be genuine, unless it is clear on the direction’s face that the
actions to be taken under the direction would be prohibited by the fiduciary
duty rules of Section 404(a) of ERISA or would be contrary to the terms of this
Agreement. For purposes of this Section, such direction may also be made via
electronic data transfer (EDT) or other electronic means in accordance with
procedures agreed to by the Administrator and the Trustee; provided, however,
that the Trustee shall be fully protected in relying on such direction as if it
were a direction made in writing by the Administrator.

 

24



--------------------------------------------------------------------------------

(c) Directions from Named Fiduciary. Whenever the Named Fiduciary or Sponsor
provides a direction to the Trustee, the Trustee shall not be liable for any
loss or expense arising from the direction (i) if the direction is contained in
a writing (or is oral and immediately confirmed in a writing) signed by any
individual whose name and signature have been submitted (and not withdrawn) in
writing to the Trustee by the Named Fiduciary in the form attached hereto as
Schedule “E” and (ii) if the Trustee reasonably believes the signature of the
individual to be genuine, unless it is clear on the direction’s face that the
actions to be taken under the direction would be prohibited by the fiduciary
duty rules of Section 404(a) of ERISA or would be contrary to the terms of this
Agreement. Such direction may also be made via EDT or other electronic means in
accordance with procedures agreed to by the Named Fiduciary and the Trustee;
provided, however, that the Trustee shall be fully protected in relying on such
direction as if it were a direction made in writing by the Named Fiduciary.

(d) Co-Fiduciary Liability. In any other case, the Trustee shall not be liable
for any loss or expense arising from any act or omission of another fiduciary
under the Plan except as provided in section 405(a) of ERISA.

(e) Indemnification. The Sponsor shall indemnify the Trustee against, and hold
the Trustee harmless from, any and all loss, damage, penalty, liability, cost,
and expense, including without limitation, reasonable attorneys’ fees and
disbursements (“Losses”), that may be incurred by, imposed upon, or asserted
against the Trustee by reason of any claim, regulatory proceeding, or litigation
arising from any act done or omitted to be done by any individual or person with
respect to the Plan or Trust, excepting only any and all Losses arising from the
Trustee’s negligence, bad faith, violation of law, breach of the terms of this
Agreement or error.

The Trustee shall indemnify the Sponsor against, and hold the Sponsor harmless
from, any and all Losses that may be incurred by, imposed upon, or asserted
against the Sponsor by reason of any claim, regulatory proceeding, or litigation
arising from Trustee’s, its agents’, affiliates’ or their successors’
negligence, bad faith, violation of law, breach of the terms of this Agreement
or error.

The Trustee shall also indemnify the Sponsor against and hold the Sponsor
harmless from any and all such Losses that may be incurred by, imposed upon, or
asserted against the Sponsor solely as a result of (i) any defects in the
investment methodology embodied in the target asset allocation or model
portfolio provided through Fidelity PortfolioPlanner(SM), except to the extent
that any such Losses arise from information provided by the Participant, the
Sponsor or third parties; or (ii) any prohibited transactions resulting from the
provision of Fidelity PortfolioPlanner(SM) by the Trustee.

(f) Survival. The provisions of this Section 8 shall survive the termination of
this Agreement.

 

25



--------------------------------------------------------------------------------

Section 9. Resignation or Removal of Trustee.

(a) Resignation. The Trustee may resign at any time upon sixty (60) days’ notice
in writing to the Sponsor, unless a shorter period of notice is agreed upon by
the Sponsor.

(b) Removal. The Sponsor may remove the Trustee at any time upon thirty
(30) days’ notice in writing to the Trustee, unless a shorter period of notice
is agreed upon by the Trustee.

Section 10. Successor Trustee.

(a) Appointment. If the office of Trustee becomes vacant for any reason, the
Sponsor may in writing appoint a successor trustee under this Agreement. The
successor trustee shall have all of the rights, powers, privileges, obligations,
duties, liabilities, and immunities granted to the Trustee under this Agreement.
The successor trustee and predecessor trustee shall not be liable for the acts
or omissions of the other with respect to the Trust.

(b) Acceptance. As of the date the successor trustee accepts its appointment
under this Agreement, title to and possession of the Trust assets shall
immediately vest in the successor trustee without any further action on the part
of the predecessor trustee, except as may be required to evidence such
transition. The predecessor trustee shall execute all instruments and do all
acts that may be reasonably necessary and requested in writing by the Sponsor or
the successor trustee to vest title to all Trust assets in the successor trustee
or to deliver all Trust assets to the successor trustee.

(c) Corporate Action. Any successor to the Trustee or successor trustee, either
through sale or transfer of the business or trust department of the Trustee or
successor trustee, or through reorganization, consolidation, or merger, or any
similar transaction of either the Trustee or successor trustee, shall, upon
consummation of the transaction, become the successor trustee under this
Agreement.

Section 11. Termination. This Agreement may be terminated in full, or with
respect to only a portion of the Plan (i.e., a “partial deconversion”) at any
time by the Sponsor upon thirty (30) days’ notice in writing to the Trustee. As
of the date of the termination of this Agreement, the Trustee shall transfer and
deliver to such individual or entity as the Sponsor shall designate, all cash
and assets then constituting the Trust. If, by the termination date, the Sponsor
has not notified the Trustee in writing as to the individual or entity to which
the assets and cash are to be transferred and delivered, the Trustee may bring
an appropriate action or proceeding for leave to deposit the assets and cash in
a court of competent jurisdiction. The Trustee shall be reimbursed by the
Sponsor for all direct costs and expenses of the action or proceeding including,
without limitation, reasonable attorneys’ fees and disbursements.

Notwithstanding the foregoing, this Agreement shall terminate in its entirety
when there are no assets remaining in the Trust.

 

26



--------------------------------------------------------------------------------

Section 12. Resignation, Removal, and Termination Notices. All notices of
resignation, removal, or termination under this Agreement must be in writing and
mailed to the party to which the notice is being given by certified or
registered mail, return receipt requested, to the Sponsor c/o Vice President and
General Counsel, FMC Technologies, Inc., 200 Randolph Drive, Chicago, Illinois
60601, and to the Trustee c/o Legal Department, ERISA Group, Fidelity
Investments, 82 Devonshire Street, Boston, Massachusetts 02109, or to such other
addresses as the parties have notified each other of in the foregoing manner.

Section 13. Duration. This Trust shall continue in effect without limit as to
time, subject, however, to the provisions of this Agreement relating to
amendment, modification, and termination thereof.

Section 14. Amendment or Modification. This Agreement may be amended or modified
at any time and from time to time only by an instrument executed by both the
Sponsor and the Trustee whose consent shall not be unreasonably withheld or
delayed. The individuals authorized to sign such instrument shall be those
authorized by the Sponsor on Schedule “E.”

Section 15. Electronic Services.

(a) The Trustee may provide communications and services (“Electronic Services”)
and/or software products (“Electronic Products”) via electronic media,
including, but not limited to Fidelity Plan Sponsor WebStation. The Sponsor and
its agents agree to use such Electronic Services and Electronic Products only in
the course of reasonable administration of or participation in the Plan and to
keep confidential and not publish, copy, broadcast, retransmit, reproduce,
commercially exploit or otherwise redisseminate the Electronic Products or
Electronic Services or any portion thereof without the Trustee’s written
consent, except, in cases where Trustee has specifically notified the Sponsor
that the Electronic Products or Services are suitable for delivery to
Participants, for non-commercial personal use by Participants or beneficiaries
with respect to their participation in the plan or for their other retirement
planning purposes.

(b) The Sponsor shall be responsible for installing and maintaining all
Electronic Products, (including any programming required to accomplish the
installation) and for displaying any and all content associated with Electronic
Services on its computer network and/or Intranet so that such content will
appear exactly as it appears when delivered to Sponsor. All Electronic Products
and Services shall be clearly identified as originating from the Trustee or its
affiliate. The Sponsor shall promptly remove Electronic Products or Services
from its computer network and/or Intranet, or replace the Electronic Products or
Services with updated products or services provided by the Trustee, upon written
notification (including written notification via facsimile) by the Trustee.

 

27



--------------------------------------------------------------------------------

(c) All Electronic Products shall be provided to the Sponsor without any express
or implied legal warranties or acceptance of legal liability by the Trustee, and
all Electronic Services shall be provided to the Sponsor without acceptance of
legal liability related to or arising out of the electronic nature of the
delivery or provision of such Services. Except as otherwise stated in this
Agreement, no rights are conveyed to any property, intellectual or tangible,
associated with the contents of the Electronic Products or Services and related
material. The Trustee hereby grants to the Sponsor a non-exclusive,
non-transferable revocable right and license to use the Electronic Products and
Services in accordance with the terms and conditions of this Agreement.

(d) To the extent that any Electronic Products or Services utilize Internet
services to transport data or communications, the Trustee will take, and Sponsor
agrees to follow, reasonable security precautions, however, the Trustee
disclaims any liability for interception of any such data or communications. The
Trustee reserves the right not to accept data or communications transmitted via
electronic media by the Sponsor or a third party if it determines that the media
does not provide adequate data security, or if it is not administratively
feasible for the Trustee to use the data security provided. The Trustee shall
not be responsible for, and makes no warranties regarding access, speed or
availability of Internet or network services, or any other service required for
electronic communication. The Trustee shall not be responsible for any loss or
damage related to or resulting from any changes or modifications made by the
Sponsor without direction from the Trustee to the Electronic Products or
Services after delivering it to the Sponsor.

Section 16. Assignment. This Agreement, and any of its rights and obligations
hereunder, may not be assigned by any party without the prior written consent of
the other party(ies), which consent shall not be unreasonably withheld. All
provisions in this Agreement shall extend to and be binding upon the parties
hereto and their respective successors and permitted assigns.

Section 17. Force Majeure. No party shall be deemed in default of this Agreement
to the extent that any delay or failure in performance of its obligation(s)
results, without its fault or negligence, from any cause beyond its reasonable
control, such as acts of God, acts of civil or military authority, embargoes,
epidemics, war riots, insurrections, fires, explosions, earthquakes, floods,
unusually severe weather conditions, power outages or strikes. This clause shall
not excuse any of the parties to the Agreement from any liability which results
from failure to have in place reasonable disaster recovery and safeguarding
plans adequate for protection of all data each of the parties to the Agreement
are responsible for maintaining for the Plan.

 

28



--------------------------------------------------------------------------------

Section 18. Confidentiality. Both parties to this Agreement recognize that in
the course of implementing and providing the services described herein, each
party may disclose to the other Confidential Information. All such Confidential
Information, individually and collectively, and other proprietary information
disclosed by either party shall remain the sole property of the party disclosing
the same, and the receiving party shall have no interest or rights with respect
thereto if so designated by the disclosing party to the receiving party. Each
party agrees to maintain all such Confidential Information in trust and
confidence to the same extent that it protects its own proprietary information,
and not to disclose such Confidential Information to any third party without the
written consent of the other party. Each party further agrees to take all
reasonable precautions to prevent any unauthorized disclosure of Confidential
Information. In addition, each party agrees not to disclose or make public to
anyone, in any manner, the terms of this Agreement, except as required by law,
without the prior written consent of the other party.

Section 19. General.

(a) Performance by Trustee, its Agents or Affiliates. The Sponsor acknowledges
and authorizes that the services to be provided under this Agreement shall be
provided by the Trustee, its agents or affiliates, or the successor to any of
them, and that such services shall conform to the terms of this Agreement.

(b) Entire Agreement. This Agreement together with the schedules attached
hereto, and the letter between Fidelity and FMC Technologies, Inc. dated
September 28, 2001, (which letter is incorporated by reference solely with
respect to the calculation of the fees as detailed on Schedule B hereto), which
are hereby incorporated by reference, contain all of the terms agreed upon
between the parties with respect to the subject matter hereof. The use of
capitalized terms in the schedules shall have the meaning as defined herein.

(c) Waiver. No waiver by either party of any failure or refusal to comply with
an obligation hereunder shall be deemed a waiver of any other obligation
hereunder or any subsequent failure or refusal to comply with any other
obligation hereunder.

(d) Successors and Assigns. The stipulations in this Agreement shall inure to
the benefit of, and shall bind, the successors and assigns of the respective
parties.

(e) Partial Invalidity. If any term or provision of this Agreement or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Agreement, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

 

29



--------------------------------------------------------------------------------

(f) Insurance. The Trustee shall maintain insurance to cover liabilities and
losses occurring by reason of acts or omissions of the Trustee including, but
not limited to, losses sustained as the direct result of dishonest or fraudulent
acts committed by its employees, computer crime and physical loss.

(g) Section Headings. The headings of the various sections and subsections of
this Agreement have been inserted only for the purposes of convenience and are
not part of this Agreement and shall not be deemed in any manner to modify,
explain, expand or restrict any of the provisions of this Agreement.

Section 20. Governing Law.

(a) ERISA Controls. This Agreement is being made in the Commonwealth of
Massachusetts, and the Trust shall be administered as a qualified trust as
defined under section 401(a) of the Code which is entitled to tax exemption
under section 501(a) of the Code; and shall at all times be maintained as a
domestic trust in the United States. The validity, construction, effect, and
administration of this Agreement shall be governed by and interpreted in
accordance with the laws of ERISA and the Commonwealth of Massachusetts, except
to the extent those laws conflict, in which case, the provisions of ERISA
prevail.

(b) Trust Agreement Controls. The Trustee is not a party to the Plan, and in the
event of any conflict between the provisions of the Plan and the provisions of
this Agreement, the provisions of this Agreement shall control with respect to
the rights, duties and responsibilities of the Trustee, in all other instances
the Plan shall control.

Section 21. Plan Qualification. The Plan is intended to be qualified under
section 401(a) of the Code and the Trust established hereunder is intended to be
tax-exempt under section 501(a) of the Code. A confirmation of the Plan’s
current qualified status is attached hereto as Schedule “F,” and the Sponsor
shall provide a copy of any determination letter regarding the Plan’s
qualification upon request by the Trustee. The Sponsor has the sole
responsibility for ensuring the Plan’s qualified status and full compliance with
the applicable requirements of ERISA. The Sponsor hereby certifies that it has
furnished to the Trustee a complete copy of the Plan and all amendments thereto
in effect as of the date of this Agreement.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized officers as of the day and year first above written.

FMC TECHNOLOGIES, INC.

 

Attest:  

/s/ Lori A. Lenard

    By:  

/s/ Michael W. Murray

  Assistant General Counsel     Name:   Michael W. Murray       Title:   Vice
President - Human Resources       Date:   September 28, 2001

FIDELITY MANAGEMENT TRUST COMPANY

 

Attest:  

/s/ Douglas O. Kent

    By:  

/s/ Carolyn Redden

  Assistant Clerk     Name:   Carolyn Redden       Title:   Vice President      
Date:   October 9, 2001

 

31



--------------------------------------------------------------------------------

Schedule “A”

RECORDKEEPING AND ADMINISTRATIVE SERVICES

This Schedule “A” summarizes the recordkeeping and administrative services to be
provided by Fidelity with respect to the Plan. Fidelity will provide the
recordkeeping and administrative services set forth in this Agreement and
specifically as detailed in the PAM, or as otherwise agreed to in writing (or by
means of a secure electronic medium) between Sponsor and Trustee. The Trustee
may unilaterally add or enhance services, provided there is no impact on the
fees set forth in Schedule “B.” Generally, such administrative services include:

Plan Administration

* Establishment and maintenance of Participant account and election percentages.

* Maintenance of the Plan investment options set forth on Schedule “C.”

* Maintenance of the following money classifications:

 

•  

Basic Pre-Tax

 

•  

Supplemental Pre-Tax

 

•  

Pre-Tax Match

 

•  

Basic After-Tax

 

•  

Supplemental After-Tax

 

•  

After-Tax Match

 

•  

Rollover

 

•  

Prior Plan Company Match

 

•  

Prior Plan Match

 

•  

Prior Plan Rollover

A) Participant Services

Establishment and maintenance of a Participant Telephone System, an automated
voice response system and on-line account access via the World Wide Web
providing the following services:

 

•  

Enroll new Participants. Confirmation of enrollment will be provided on-line or
if requested, by mail (generally within five (5) calendar days of the request).

 

•  

Provide Plan investment option information.

 

•  

Provide and maintain information and explanations about Plan provisions.

 

•  

Respond to requests for literature.

 

32



--------------------------------------------------------------------------------

Schedule “A” (continued)

 

•  

Allow Participants to change their deferral and after-tax percentages and
provide updates via EDT for the Sponsor to apply to its payrolls accordingly.

 

•  

Maintain and process changes to Participants’ contribution allocations for all
money sources.

 

•  

Process exchanges (transfers) between investment options on a daily basis.

 

•  

Process in-service withdrawals due to certain circumstances previously approved
by the Sponsor.

 

•  

Process hardship withdrawals due to certain circumstances previously approved by
the Sponsor and in accordance with the procedures set forth in the PAM.

 

•  

Consult with Participants on various loan scenarios and generate all
documentation.

B) Plan accounting services, including

1. Process payroll contributions according to the Sponsor’s payroll frequency
via EDT, magnetic tape or diskette. The data format will be provided by Trustee.

2. Maintain and update employee data necessary to support plan administration.
The data will be submitted according to payroll frequency.

3. Provide daily Plan and Participant level accounting for all Plan investment
options.

4. Provide daily Plan and Participant level accounting for all money
classifications for the Plan.

5. Audit and reconcile the Plan and Participant accounts daily.

6. Reconcile and process Participant withdrawal requests and distributions as
approved and directed by the Sponsor. All requests are paid based on the current
market values of Participants’ accounts, not advanced or estimated values. A
distribution report will accompany each check.

7. Track individual Participant loans; process loan withdrawals; re-invest loan
repayments; and prepare and deliver comprehensive reports to the Sponsor to
assist in the administration of Participant loans.

8. Maintain and process changes to Participants’ deferral percentage and
prospective and existing investment mix elections.

C) Participant reporting services, including

1. Provide confirmation to Participants of all Participant initiated
transactions either online or via the mail. Online confirms are generated upon
submission of a transaction and mail confirms are mailed by Fidelity to the
Participant’s home address within three to five calendar days of the
transaction.

 

33



--------------------------------------------------------------------------------

Schedule “A” (continued)

 

2. Provide Participants with quarterly statements reflecting all activity for
the period via first class mail. Participants who elect to generate their
statements electronically via NetBenefits will not receive paper statements
unless otherwise requested by the Participant.

3. Provide Participants with required Code (S)402(f) notification for
distributions from the Plan. This notice advises Participants of the tax
consequences of their Plan distributions.

4. Provide Participants with required Code (S)411(a)(11) notification for
distributions from the Plan. This notice advises Participants of the normal and
optional forms of payment of their Plan distributions.

D) Plan reporting services, including

1. Prepare, reconcile and deliver a monthly Trial Balance Report presenting all
money classes and investments. This report is based on the market value as of
the last business day of the month. The report will be delivered not later than
twenty (20) calendar days after the end of each month in the absence of unusual
circumstances.

2. Prepare, reconcile and deliver a Quarterly Administrative Report presenting
both on a Participant and a total Plan basis all money classes, investment
positions and a summary of all activity of the Participant and Plan as of the
last business day of the quarter. The report will be delivered not later than
twenty (20) calendar days after the end of each quarter in the absence of
unusual circumstances.

3. Provide such other reports as mutually agreed upon by the parties.

E) Government reporting services, including

1. Process year-end tax reports for Participants—Forms 1099-R, as well as
financial reporting to assist in the preparation of Form 5500.

F) Communication and education services, including

1. Design, produce and distribute a customized comprehensive communications
program for employees. The program may include multimedia informational
materials, investment education and planning materials, access to Fidelity’s
homepage on the Internet and STAGES magazine. Additional fees for such services
may apply as mutually agreed upon between Sponsor and Trustee.

2. Provide Fidelity Portfolio Planner(SM) an internet-based educational service
for Participants that generates target asset allocations and model portfolios
customized to investment options in the Plan based upon methodology provided by
Strategic Advisers, Inc., an affiliate of the Trustee. The Sponsor acknowledges
that it has received the ADV Part II for Strategic Advisers, Inc. more than 48
hours prior to executing the Trust agreement.

 

34



--------------------------------------------------------------------------------

Schedule “A” (continued)

 

G) Other services, including

1. Non-Discrimination Testing: Perform non-discrimination limitation testing, as
detailed in the PAM. In order to obtain this service, the Sponsor shall be
required to provide the information identified in the Fidelity Discrimination
Testing Package Guidelines.

2. Plan Sponsor Webstation: The Fidelity Participant Recordkeeping System is
available on-line to the Sponsor via the Plan Sponsor Webstation (“PSW”). PSW is
a graphical, Windows-based application that provides current plan and
Participant-level information, including indicative data, account balances,
activity and history.

3. Change of Address by Telephone: The Trustee shall allow terminated and
retired Participants to make address changes via Fidelity’s toll-free telephone
service.

4. Other administrative services as detailed in the PAM.

 

35



--------------------------------------------------------------------------------

SCHEDULE “B”

FEES

 

Plan Set Up Fee    One time fee of $36,500 payable in full by Sponsor upon
project completion, but no later than 90 days following completion Annual
Participant Fee:    $25.00 per participant billed and automatically deducted by
Trustee from participants’ accounts quarterly. This fee will be imposed pro rata
for each calendar quarter or any part thereof, that it remains necessary to keep
a participant’s account(s) as part of the Plan’s records, e.g. vested, deferred,
forfeiture and terminated Participants who must remain on file through calendar
year-end for reporting purposes. Enrollments by Phone:    $5.00 per non-active
employee residing on Fidelity’s participant recordkeeping system; to be paid
quarterly by Sponsor directly to Trustee. Loan Fee:    Establishment fee of
$75.00 per loan account; to be automatically deducted quarterly by Trustee from
participants’ accounts. In-Service Withdrawals by Phone    $20.00 per
withdrawal; to be automatically deducted quarterly by Trustee from participants’
accounts. Return of Excess Contribution Fee    $25.00 per participant
percalculation and check generation; to be paid quarterly by Sponsor directly to
Trustee. Plan Sponsor Webstation (PSW)    Three User IDs provided free of
charge. Additional IDs available upon request. QDRO Qualification    $750.00 per
order; to be paid quarterly by Sponsor directly to Trustee. Minimum Required
Distributions:    $25.00 per MRD participant per year; to be automatically
deducted quarterly by Trustee from participants’ accounts.

 

36



--------------------------------------------------------------------------------

SCHEDULE “B” (continued)

 

Non-Fidelity Mutual Funds  

Clipper Fund:

Sequoia Fund:

  

.25% service fee*

0% service fee**

 

MAS Mid Cap Growth Fund (Administrative Class): .35% service fee

PIMCO Total Return Fund (Administrative Class): .25% service fee

Mutual Qualified (Z Class): 0% service fee

 

All such fees shall be paid directly to Trustee by each Non-Fidelity Mutual Fund
vendor.

 

*To the extent Clipper has not agreed to this fee schedule, any resulting loss
in service fees to Trustee shall be made up by a corresponding increase in the
Trustee’s fees.

 

**To the extent Sequoia agrees to a fee schedule, any resulting increase in
service fees to Trustee shall be offset by a corresponding reduction in the
Trustee’s fees.

Assets invested in Fidelity Managed Income Portfolio II   .25% service fee; to
be deducted from the fund’s overall performance. Stock Administration Fee   To
the extent that assets are invested in the FMC Technologies Stock Fund and/or
the FMC Stock Fund, .10% of such assets in each stock fund in the Trust payable
by the Sponsor to the Trustee pro rata quarterly on the basis of such assets as
of the calendar quarter’s last valuation date, but no less than $10,000 and no
greater than $115,000 in total for both stock funds. Non-Discrimination Testing
  Sponsor has contracted with Trustee to perform non-discrimination testing and
may continue to do so in the future. Fees for all such services will be at the
then applicable rates, as agreed to by the Sponsor prior any tests being
completed. Other Fees  

Separate charges for extraordinary expenses resulting from large numbers of
simultaneous manual transactions; from errors not caused by Fidelity; reports
not contemplated in this Agreement and extraordinary expenses resulting from
Sponsor’s corporate actions. The Administrator may provide the Trustee with
written direction to deduct administrative fees from the Trust.

 

All Communications will be fee for service, other than Stages and postage for
literature fulfillment and quarterly statements.

 

37



--------------------------------------------------------------------------------

Schedule “C”

INVESTMENT OPTIONS

In accordance with Section 5(b), the Named Fiduciary hereby directs the Trustee
that Participants’ individual accounts may be invested in the following
investment options:

. Sequoia Fund

. Clipper Fund

. Mutual Qualified Fund (Class Z)

. MAS Mid Cap Growth Fund

. PIMCo Total Return Fund

. FMC Corporation Stock Fund (defined herein as “FMC Stock Fund”)(frozen to
contributions and exchanges in as soon as administratively feasible after
Spin-Off Date)

. FMC Technologies, Inc. Stock Fund (defined herein as “FMC Technologies Stock
Fund”)

. Fidelity Puritan Fund

. Fidelity Magellan Fund

. Fidelity Capital & Income Fund

. Fidelity Blue Chip Growth Fund

. Fidelity Diversified International Fund

. Fidelity Low Priced Stock Fund

. Fidelity Freedom Income Fund

. Fidelity Freedom 2000 Fund

. Fidelity Freedom 2010 Fund

. Fidelity Freedom 2020 Fund

. Fidelity Freedom 2030 Fund

. Fidelity Freedom 2040 Fund

. Fidelity Retirement Government Money Market Portfolio

. Fidelity U.S. Equity Commingled Pool

. MIP II Blend Fund

The Named Fiduciary hereby directs that the investment option referred to in
Section 5(c), Section 5(e)(vii)(B)(5) and Section 5(e)(xvii)(B)(5) shall be the
Fidelity Retirement Government Money Market Portfolio.

 

38



--------------------------------------------------------------------------------

Schedule “D”

AUTHORIZED SIGNERS (ADMINISTRATOR)

[FMC Technologies, Inc. Letterhead]

September 28, 2001

Kelli Birtwell

Fidelity Investments Institutional Operations Company, Inc. 300 Puritan Way -
MM3H

Marlborough, MA 01752-3078

FMC Technologies, Inc. Savings and Investment Plan

Dear Ms. Birtwell:

This letter is sent to you in accordance with Section 8(b) of the Trust
Agreement, dated as of September 28, 2001, between FMC Technologies, Inc.
(“Sponsor”) and Fidelity Management Trust Company. The Sponsor hereby designates
David J. Kostelansky, Stephanie K. Kushner and Michael W. Murray as the
individuals who may provide directions on behalf of the Administrator upon which
Fidelity Management Trust Company shall be fully protected in relying. Only one
such individual need provide any direction. The signature of each designated
individual is set forth below and certified to be such.

You may rely upon each designation and certification set forth in this letter
until the Sponsor delivers to you written notice of the termination of authority
of a designated individual.

Very truly yours,

 

/s/ Michael W. Murray

By: Member, FMC Technologies, Inc. Employee Welfare Benefits Plan Committee

 

/s/ David J. Kostelansky

David J. Kostelansky

/s/ Stephanie K. Kushner

Stephanie K. Kushner

/s/ Michael W. Murray

Michael W. Murray

 

39



--------------------------------------------------------------------------------

Schedule “E”

AUTHORIZED SIGNERS (NAMED FIDUCIARY)

[FMC Technologies, Inc. Letterhead]

September 28, 2001

Kelli Birtwell

Fidelity Investments Institutional Operations Company, Inc. 300 Puritan Way -
MM3H

Marlborough, MA 01752-3078

FMC Technologies, Inc. Savings and Investment Plan

Dear Ms. Birtwell:

This letter is sent to you in accordance with Section 8(c) of the Trust
Agreement, dated as of September 28, 2001, between FMC Technologies, Inc. and
Fidelity Management Trust Company. The Board of Directors of FMC Technologies,
Inc. has designated the FMC Technologies, Inc. Employee Welfare Benefits Plan
Committee (“Committee”) as the Named Fiduciary upon which Fidelity Management
Trust Company shall be fully protected in relying. The current members of the
Committee are Jeffrey W. Carr, Kenneth R. Garrett, Michael W. Murray and William
H. Schumann III. At least two members of the Committee must provide any
direction. The signature of each current member of the Committee is set forth
below and certified to be such.

You may rely upon each designation and certification set forth in this letter
until FMC Technologies, Inc. delivers to you written notice of the termination
of authority of a designated individual.

Very truly yours,

 

   

/s/ Michael W. Murray

    By: Member, FMC Technologies, Inc. Employee Welfare Benefits Plan Committee

/s/ Jeffrey W. Carr

   

/s/ Michael W. Murray

Jeffrey W. Carr     Michael W. Murray

/s/ Kenneth R. Garrett

   

/s/ William H. Schumann III

Kenneth R. Garrett     William H. Schumann III

 

40



--------------------------------------------------------------------------------

Schedule “F”

STATEMENT OF QUALIFIED STATUS

FMC Technologies, Inc. Letterhead

September 28, 2001

Kelli Birtwell

Fidelity Investments Institutional Operations Company, Inc. 300 Puritan Way -
MM3H

Marlborough, MA 01752-3078

FMC Technologies, Inc. Savings and Investment Plan (“Plan”)

Dear Ms. Birtwell:

In accordance with your request, this letter confirms that the Plan is intended
to be qualified under section 401(a) of the Internal Revenue Code of 1986
(including amendments made by the Employee Retirement Income Security Act of
1974) (the “Code”).

The Plan is a spin-off from the FMC Corporation Savings and Investment Plan and
the FMC Corporation Savings and Investment Plan for Bargaining Unit Employees
(“FMC Plans”). The most recent favorable determination letters as to the
qualified status under section 401(a) of the Code of the FMC Plans are attached.

If the determination letter program is continued, FMC Technologies, Inc. intends
to submit the Plan to the Internal Revenue Service to request a favorable
determination letter as to the Plan’s qualified status under section 401(a) of
the Code. FMC Technologies, Inc. may have to make some modifications to the Plan
at the request of the Internal Revenue Service in order to obtain this favorable
determination letter, but we do not expect any of these modifications to be
material. FMC Technologies, Inc. anticipates that it will make these
modifications.

Sincerely,

 

/s/ Lori A. Lenard

By:

  Lori A. Lenard   Assistant General Counsel

 

41



--------------------------------------------------------------------------------

Schedule “G”

EXISTING INVESTMENT CONTRACTS

In Accordance with Section 5(b) the Named Fiduciary states that the Trustee
shall hold the following Existing Investment Contracts with investment
discretion:

— Contract Issuer: CDC Financial Products

— Contract Number: BR391-01

— Maturity Date: 1-27-03

— Contract Issuer: Combined

— Contract Number: CG1077

— Maturity Date: 5-1-02

— Contract Issuer: Monumental Life

— Contract Number: ADA00577FR-00

— Maturity Date: 12-3-01

— Contract Issuer: Monumental Life

— Contract Number: BDA00725FR-00

— Maturity Date: 12-31-01

 

42



--------------------------------------------------------------------------------

Schedule “H”

EXCHANGE GUIDELINES

The following exchange guidelines are currently employed by FIIOC.

Exchange hours, via a Fidelity participant service representative, are 8:30 a.m.
(ET) to 12:00 midnight (ET) on each Business Day. Exchanges via VRS and the
internet (NetBenefits) may be made virtually 24 hours a day.

FIIOC reserves the right to change these exchange guidelines at its discretion.

Note: The NYSE’s normal closing time is 4:00 p.m. (ET); in the event the NYSE
alters its closing time, all references below to 4:00 p.m. (ET) shall mean the
NYSE closing time as altered.

Mutual Funds

Exchanges Between Mutual Funds

Participants may call on any Business Day to exchange between the Mutual Funds.
If the request is confirmed before 4:00 p.m. (ET), it will receive that day’s
trade date. Requests confirmed after 4:00 p.m. (ET) will be processed on a next
Business Day basis.

MIP II Blend Fund

I. Exchanges Between Mutual Funds and the MIP II Blend Fund

Participants who wish to exchange between a Mutual Fund and the MIP II Blend
Fund may call on any Business Day. If the request is confirmed before 4:00 p.m.
(ET), it will receive that day’s trade date. Requests confirmed after 4:00 p.m.
(ET) will be processed on a next Business Day basis.

II. Exchange Restrictions

Participants will not be permitted to make direct transfers from the MIP II
Blend Fund into a competing fund. Participants who wish to exchange from the MIP
II Blend Fund into a competing fund must first exchange into a non-competing
fund for a period of 90 days.

 

43



--------------------------------------------------------------------------------

Schedule “H” (continued)

FMC Stock Fund

In accordance with Schedule “J” (Specified Hierarchy) for the FMC Stock Fund,
the following rules will govern exchanges:

I. Exchanges From Mutual Funds or the MIP II Blend Fund to the FMC Stock Fund

Prior to the Spin-Off Date, participants may contact Fidelity on any day to
exchange from Mutual Funds or the MIP II Blend Fund into the FMC Stock Fund. If
the request is confirmed before the close of the market (generally 4:00 p.m. ET)
on a Business Day, it will receive that day’s trade date. Requests confirmed
after the close of the market on a business day (or on any day other than a
business day) will be processed on a next Business Day Basis. From and after the
Spin-Off Date exchanges into the FMC Stock Fund are prohibited.

II. Exchanges From the FMC Stock Fund to Mutual Funds or the MIP II Blend Fund

For periods prior to the Spin-Off Date, Participants may not exchange out of the
FMC Stock Fund with respect to any matching employer contribution sources. From
and after the Spin-Off Date with respect to matching employer contribution
sources, and with respect to all other sources, participants may contact
Fidelity on any day to exchange from the FMC Stock Fund into a Mutual Fund or
the MIP II Blend Fund. If Fidelity receives the request before the close of the
market (generally 4:00 p.m. ET) on any Business Day and Available Liquidity is
sufficient to honor the trade after Specified Hierarchy rules are applied, it
will receive that day’s trade date. Requests received by Fidelity after the
close of the market on any Business Day (or on any day other than a Business
Day) will be processed on a next Business Day basis, subject to Available
Liquidity for such day after application of Specified Hierarchy rules. If
Available Liquidity on any day is insufficient to honor the trade after
application of Specified Hierarchy rules, it will be suspended until Available
Liquidity is sufficient, after application of Specified Hierarchy rules, to
honor such trade, and it will receive the trade date and Closing Price of the
date on which it was processed.

FMC Technologies Stock Fund

In accordance with Schedule “K” (Specified Hierarchy) for the FMC Technologies
Stock Fund, the following rules will govern exchanges:

I. Exchanges From Mutual Funds or the MIP II Blend Fund to the FMCS

 

44



--------------------------------------------------------------------------------

Schedule “H” (continued)

Technologies Stock Fund

Participants may contact Fidelity on any day to exchange from Mutual Funds or
the MIP II Blend Fund into the FMC Technologies Stock Fund. If the request is
confirmed before the close of the market (generally 4:00 p.m. ET) on a Business
Day, it will receive that day’s trade date. Requests confirmed after the close
of the market on a business day (or on any day other than a business day) will
be processed on a next Business Day Basis.

II. Exchanges From the FMC Technologies Stock Fund to Mutual Funds or the MIP

II Blend Fund

Participants may not exchange out of the FMC Technologies Stock Fund with
respect to any matching employer contribution sources. With respect to all other
sources, participants may contact Fidelity on any day to exchange from the FMC
Technologies Stock Fund into a Mutual Fund or the MIP II Blend Fund. If Fidelity
receives the request before the close of the market (generally 4:00 p.m. ET) on
any Business Day and Available Liquidity is sufficient to honor the trade after
Specified Hierarchy rules are applied, it will receive that day’s trade date.
Requests received by Fidelity after the close of the market on any Business Day
(or on any day other than a Business Day) will be processed on a next Business
Day basis, subject to Available Liquidity for such day after application of
Specified Hierarchy rules. If Available Liquidity on any day is insufficient to
honor the trade after application of Specified Hierarchy rules, it will be
suspended until Available Liquidity is sufficient, after application of
Specified Hierarchy rules, to honor such trade, and it will receive the trade
date and Closing Price of the date on which it was processed.

 

45



--------------------------------------------------------------------------------

Schedule “I”

OPERATIONAL GUIDELINES FOR NON-FIDELITY MUTUAL FUNDS

Pricing

By 7:00 p.m. Eastern Time (“ET”) each Business Day, the Fund Vendor will input
the following information into FPRS via the remote access price screen that
FIIOC has provided to the Fund Vendor: (1) the net asset value for each Fund at
the close of trading, (2) the change in each Fund’s net asset value from the
close of trading on the prior Business Day, and (3) in the case of an income
fund or funds, the mil rate. FIIOC must receive such information each Business
Day. If on any Business Day the Fund Vendor does not provide such information to
FIIOC, FIIOC shall pend all associated transaction activity in the FPRS until
the relevant Price Information is made available by Fund Vendor.

Trade Activity and Wire Transfers

By 7:00 a.m. ET each Business Day following Trade Date FIIOC will provide, via
facsimile, to the Fund Vendor a consolidated report of net purchase or net
redemption activity that occurred in each Fund up to 4:00 p.m. ET on the prior
Business Day. The report will reflect the dollar amount of assets and shares to
be invested or withdrawn for each Fund. FIIOC will transmit this report to the
Fund Vendor each Business Day, regardless of processing activity. In the event
that data contained in the 7:00 a.m. ET facsimile transmission represents
estimated trade activity, FIIOC shall provide a final facsimile to the Fund
Vendor by no later than 9:00 a.m. ET. Any resulting adjustments shall be
processed by the Fund Vendor at the net asset value for the prior Business Day.

The Fund Vendor shall send via regular mail to FIIOC transaction confirms for
all daily activity in each Fund. The Fund Vendor shall also send via regular
mail to FIIOC, by no later than the fifth Business Day following calendar month
close, a monthly statement for each Fund. FIIOC agrees to notify the Fund Vendor
of any balance discrepancies within twenty (20) Business Days of receipt of the
monthly statement.

For purposes of wire transfers, FIIOC shall transmit a daily wire for aggregate
purchase activity and the Fund Vendor shall transmit a daily wire for aggregate
redemption activity, in each case including all activity across all Funds
occurring on the same day.

Prospectus Delivery

FIIOC shall be responsible for the timely delivery of Fund prospectuses and
periodic Fund reports to Participants, and shall retain the services of a
third-party vendor to handle such mailings. The Fund Vendor shall be responsible
for all materials and production costs, and hereby agrees to provide Fund
prospectuses and periodic Fund reports to the third-party vendor selected by
FIIOC. The Fund Vendor shall bear the costs of mailing annual Fund reports to
Participants. FIIOC shall bear the costs of mailing prospectuses to
Participants.

 

46



--------------------------------------------------------------------------------

Schedule “I” (continued)

Proxies

The Fund Vendor shall be responsible for all costs associated with the
production of proxy materials. FIIOC shall retain the services of a third-party
vendor to handle proxy solicitation mailings and vote tabulation. Expenses
associated with such services shall be billed directly to the Fund Vendor by the
third-party vendor.

Participant Communications

The Fund Vendor shall provide internally-prepared fund descriptive information
approved by the Funds’ legal counsel for use by FIIOC in its written Participant
communication materials. FIIOC shall utilize historical performance data
obtained from third-party vendors (currently Morningstar, Inc., FACTSET Research
Systems and Lipper Analytical Services) in telephone conversations with plan
Participants and in quarterly Participant statements. The Sponsor hereby
consents to FIIOC’s use of such materials and acknowledges that FIIOC is not
responsible for the accuracy of such third-party information. FIIOC shall seek
the approval of the Fund Vendor prior to retaining any other third-party vendor
to render such data or materials under this Agreement.

Compensation

FIIOC shall be entitled to fees as set forth in a separate agreement with the
Fund Vendor.

 

47



--------------------------------------------------------------------------------

Schedule “J”

SPECIFIED HIERARCHY - AVAILABLE LIQUIDITY PROCEDURES FOR FMC STOCK FUND

The following procedures shall govern sales of units in the FMC Stock Fund
requested for a day on which Available Liquidity is insufficient:

1. Loans, withdrawals and distributions will be aggregated and placed first in
the hierarchy. If Available Liquidity is sufficient for the aggregate of such
transactions, all such loans, withdrawals and distributions will be honored. If
Available Liquidity is not sufficient for the aggregate of such transactions,
then such transactions will be suspended, and no transactions requiring the sale
of FMC Stock Fund units shall be honored for that day.

2. If Available Liquidity has not been exhausted by the aggregate of loans,
withdrawals and distributions, then all remaining transactions involving a sale
of units in the FMC Stock Fund (exchanges out) shall be grouped on the basis of
when such requests were received, in accordance with standard procedures
maintained by the Trustee for such grouping as they may be amended from time to
time. To the extent of Available Liquidity, groups of exchanges out of the FMC
Stock Fund shall be honored, by group, on a FIFO basis. If Available Liquidity
is insufficient to honor all exchanges out within a group, then none of the
exchanges out in such group shall be honored, and no exchanges out in a later
group shall be honored.

3. Transactions not honored on a particular day due to insufficient Available
Liquidity shall be honored, using the hierarchy specified above, on the next
business day on which there is Available Liquidity.

 

48



--------------------------------------------------------------------------------

Schedule “K”

SPECIFIED HIERARCHY- AVAILABLE LIQUIDITY PROCEDURES FOR FMC

TECHNOLOGIES STOCK FUND

The following procedures shall govern sales of units in the FMC Technologies
Stock Fund requested for a day on which Available Liquidity is insufficient:

1. Loans, withdrawals and distributions will be aggregated and placed first in
the hierarchy. If Available Liquidity is sufficient for the aggregate of such
transactions, all such loans, withdrawals and distributions will be honored. If
Available Liquidity is not sufficient for the aggregate of such transactions,
then such transactions will be suspended, and no transactions requiring the sale
of FMC Technologies Stock Fund units shall be honored for that day.

2. If Available Liquidity has not been exhausted by the aggregate of loans,
withdrawals and distributions, then all remaining transactions involving a sale
of units in the FMC Technologies Stock Fund (exchanges out) shall be grouped on
the basis of when such requests were received, in accordance with standard
procedures maintained by the Trustee for such grouping as they may be amended
from time to time. To the extent of Available Liquidity, groups of exchanges out
of the FMC Technologies Stock Fund shall be honored, by group, on a FIFO basis.
If Available Liquidity is insufficient to honor all exchanges out within a
group, then none of the exchanges out in such group shall be honored, and no
exchanges out in a later group shall be honored.

3. Transactions not honored on a particular day due to insufficient Available
Liquidity shall be honored, using the hierarchy specified above, on the next
business day on which there is Available Liquidity.

 

49



--------------------------------------------------------------------------------

Schedule “L”

INVESTMENT GUIDELINES FOR THE MIP II BLEND FUND

Set forth below are the objectives and guidelines to be followed by Trustee for
the administration of the MIP II Blend Fund (the “Account”) within the Plan
established by the Sponsor.

I. INVESTMENT OBJECTIVES

The primary objective is to seek the preservation of capital. The secondary
objective is to attempt to provide over time a competitive level of income
consistent with the preservation of capital.

II. PORTFOLIO GUIDELINES

The Account shall be invested in the following classes of assets.

A. Universe

1. Investment Contracts. Investment Contracts (“Contracts”) are issued by
insurance companies, banks or other financial-services institutions (the
“Issuer(s)”) and evidence debt obligations of the applicable Contract Issuer(s)
to the Plan. Contracts are either collateralized by the general underlying
assets, or certain specific underlying assets, of the Contract Issuer(s).

All Contracts, at the time of purchase, shall be benefit-responsive, which means
that they shall provide for benefit withdrawals and investment exchanges to be
paid at full book-value (i.e., principal plus accrued interest). However,
withdrawals prompted by an employer-initiated-event, such as withdrawals
resulting from the sale of a division of the Sponsor, a corporate layoff or the
addition of Plan investment options, for example, may be paid at the Contract’s
market-value, which may be more or less than book-value.

The interest rate of a particular Contract may be either fixed or adjusted
periodically according to an index or to reflect the performance of certain
assets of the Contract Issuer. Maturity dates of Contracts may or may not be
fixed. Contracts may include, but are not limited to, the following:

 

  •  

Fixed-rate contracts

 

  •  

Indexed-rate contracts

 

  •  

Participating-rate contracts

 

  •  

Structured contracts

 

  •  

Separate-account contracts

 

50



--------------------------------------------------------------------------------

Schedule “L” (continued)

2. Synthetic Investment Products. Synthetic investment contract products
(“Synthetic Products”) are comprised of both an investment component and a
contractual component. The investment component consists of one or more
securities or shares or units of a pooled portfolio of fixed-income securities
(“Underlying Investment(s)”).

Underlying Investments may include, but are not limited to, the following:

 

  •  

Asset-backed securities

 

  •  

Mortgage-backed securities

 

  •  

Commercial mortgage-backed securities

 

  •  

Collateralized mortgage obligations

 

  •  

U.S. Treasuries

 

  •  

Securities issued or backed by U.S. government agencies, government-sponsored
enterprises or similar U.S. government entities or instrumentalities

 

  •  

Securities issued by supranational organizations

 

  •  

Structured notes and similar arrangements

 

  •  

Corporate bonds

 

  •  

Private placements (including Rule 144a securities)

 

  •  

Units of commingled pools primarily invested in the above

 

  •  

Shares of mutual funds primarily invested in the above

 

  •  

Money market instruments

This investment component is “wrapped” by one or more contracts (“Wrap
Contract(s)”) issued by insurance companies, banks or other financial-services
institutions (the “Wrap Contract Issuers”). Wrap Contracts, at the time of
purchase, shall be benefit-responsive, which means that they shall provide for
benefit withdrawals and investment exchanges to be paid at the full book-value
of the Underlying Investment(s) (i.e., principal plus accrued interest). In this
manner, Wrap Contracts are designed to decrease the normal market fluctuations
associated with the performance of the Underlying Investments. However, certain
withdrawals, similar to those described above with respect to Contracts, may be
paid at the market-value of the Underlying Investment(s) (which may be more or
less than book-value).

The interest rate of a particular Synthetic Product may be either fixed or
adjusted periodically and is in either case tied to the performance of the
Underlying Investment(s). The maturity date of a particular Synthetic Product
may be a fixed date or an indeterminate date.

3. Money Market Investments. Investments may be shares of mutual funds or units
of commingled pools that are invested primarily in money-market instruments.

B. Credit and Diversification Limitations

1. At the time of purchase, Contract Issuers, Wrap Contract Issuers, and
Underlying Investments must be deemed to be creditworthy by Trustee.

 

51



--------------------------------------------------------------------------------

Schedule “L” (continued)

2. At the time of purchase, Contract Issuers and Underlying Investments must
meet the then-current diversification requirements established by Trustee.

C. Investment Contract Disclosures

Detailed investment contract disclosures are attached as Appendix A.

D. Special Limitations and Restrictions

Notwithstanding anything herein to the contrary, the following special
limitations and restrictions shall apply:

1. Prior to purchasing for the Plan any class of assets not contemplated by the
then-existing Investment Guidelines, the Investment Manager shall provide, and
the Sponsor shall review, the contractual terms and conditions to investments in
said class of assets that may apply with respect to the determination at various
times of (i) market value, (ii) book value and (iii) the consequences, if any,
of termination prior to maturity. If such terms and conditions are deemed in the
Sponsor’s sole discretion to be acceptable, the Investment Guidelines shall be
amended, upon the mutual written consent of the parties, to permit the Account
to be invested in that class of assets.

2. The parties hereby acknowledge and agree that these Investment Guidelines are
not to be employed for the purpose of making new investments in additional
Account assets, but rather for the primary purpose of restructuring the Account
assets from time to time as may be deemed necessary or appropriate by the
Trustee in the Trustee’s sole discretion, it being expressly understood that as
the Account assets mature, all available resulting proceeds will be directed to
the Managed Income Portfolio II of the Fidelity Group Trust for Employee Benefit
Plans (“MIP II”). Except as detailed below with respect to existing Contracts,
the Trustee shall use its best efforts to complete the Account’s transition to
MIP II by January 2, 2002.

With respect to the portion of the Account that is globally wrapped, the Trustee
shall, if necessary, restructure the assets underlying such global wraps (the
“Global Wrap Assets”) and manage such Global Wrap Assets to an immunization date
of January 2, 2002. As the Global Wrap Assets mature, any available proceeds
will be directed to MIP II. Unless directed otherwise, upon the latter of
(1) the date that the last Global Wrap Asset matures and (2) January 2, 2002,
the Trustee shall terminate the global wraps and transfer all available proceeds
to MIP II.

The Trustee shall terminate the Contract designated CDC Financial Products, Inc.
#BR391-01 and direct any available proceeds to MIP II no later than December 31,
2001. Notwithstanding anything herein to the contrary, unless directed otherwise
the Trustee shall not terminate any other existing Contracts prior to their
maturity dates. Such Contracts shall be allowed to mature naturally before any
resulting proceeds are directed to MIP II.

 

52



--------------------------------------------------------------------------------

Schedule “L” (continued)

As used herein, the term “restructuring” may include, but is not limited to,
asset substitutions, partial or total liquidations of particular assets and the
purchase of one or more credit wraps. The parties further acknowledge and agree
that any restructuring of assets may result in changes to the crediting rate
(including reductions therein), maturity date or other contractual terms that
were in place with respect to those assets prior to restructuring.

3. The parties acknowledge and agree that these Investment Guidelines do not
apply to, and shall be of no force and effect with respect to, the
administration by Trustee of MIP II.

4. The Sponsor hereby acknowledges and agrees that it has received from the
Trustee a copy of the Group Trust and Declaration of Separate Fund for MIP II,
and has read and understood the information contained therein.

These Investment Guidelines are effective as of the date first executed below on
behalf of the Trustee and supersede all prior written and oral agreements
regarding investments of the Account. Any deviation from or amendment to these
Investment Guidelines must be approved in writing by both the Trustee and
Sponsor prior to implementation thereof.

 

53



--------------------------------------------------------------------------------

Appendix A

Investment Contract Disclosures

I. FUNDING COMMITMENTS

The terms of each investment contract are based upon the information in the
bidding specifications given to potential bidders. Often detailed information
about expected deposits and withdrawals is necessary to receive the best rate
from an issuer on a given placement day.

Some investment contracts obligate the Plan to give a designated lump sum
deposit to the issuer by a specific date. Other contracts require a Plan to
direct all cash flow, including other contract maturities, to the issuer over a
set period (the funding “window”). At the end of the window, the issuer expects
a certain dollar amount to be received and may refuse to accept additional cash
flow. In either case, the funding date may be several months following the
commitment (“advance commitment” contracts).

If the Plan fails to fulfill its contractual funding obligations, there may be
financial consequences for Plan participants. This is because the issuer
conducts its financial affairs in reliance on receiving the deposits as
promised. Consequently, issuers may include shortfall funding provisions in
their contracts (particularly advance commitment contracts) in order to protect
their financial position.

The responsibility for a funding shortfall will vary depending on the underlying
cause. If participant activity (e.g. increased transfers out of the Account)
causes the shortfall, issuers will generally either assume the risk or extend
the funding date indefinitely. However, if a shortfall is caused by an
employer-initiated event (e.g. an unexpected layoff, Plan termination, or a
change in funding policy), the issuer will seek to be made whole under the terms
of the contract. If the contract has not yet been funded, the issuer may seek
reimbursement from the contract holder if the issuer incurs a financial loss.

As contract holder, Trustee intends to honor all funding commitments made on
behalf of the Plan. In the event of a shortfall, however, Trustee would only
assume responsibility to the extent that Trustee has been given funds by the
Plan for deposit and subsequently fails to remit the funds to the issuer.

II. PLAN WITHDRAWALS AND INVESTMENT EXCHANGES

An investment contract generally imposes ongoing contractual commitments on the
Plan to maintain the issuer’s promise to pay the book value of the contract. If
the sponsoring employer changes Plan rules in a manner which changes
significantly the amount of “benefit-responsive” withdrawals from a contract,
the issuer may be authorized to lower the interest rate or assess a monetary
penalty. Alternatively, the issuer may refuse to pay withdrawals prompted by the
plan change. Employer-initiated events such as a large scale layoff or a sale of
part of the business may cause the same consequences. Early advance notice to
Trustee of a coming Plan change or corporate event is critical to provide
Trustee sufficient time to try to minimize any financial consequences to the
Plan.

A request by the Plan contract holder (sponsoring employer or trustee) to
withdraw funds prior to the contract maturity date may also result in the
assessment of a market value adjustment on the amount withdrawn. Some contracts
don’t allow such pre-maturity withdrawals without issuer consent.

 

54



--------------------------------------------------------------------------------

Due to the potential financial consequences to Plan participants in these types
of situations, funding and withdrawal decisions must be carefully weighed by
Plan sponsors, managers and trustees.

 

55